Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (“Agreement”), made and entered into effective as
of the 28th day of February, 2005, by and among DIGITAL ANGEL CORPORATION, a
Delaware corporation (“Buyer”); and LASSE NORDFJELD, who holds Shares under LANO
Holding ApS (“L. Nordfjeld”) and TORSTEN NORDFJELD, who holds Shares as an
individual and holds Bonds (as defined below) under LATO Aps (“T. Nordfjeld”)
(L. Nordfjeld and T. Nordfjeld shall be collectively referred to herein as the
“Management Shareholders”), all the SHAREHOLDERS OF DSD Holding A/S, a Danish
corporation (the “Company”) as listed below (“Additional Shareholders”) as well
as those warrant holders (“Warrant Holders”) and bond holders (“Bond Holders”)
listed below that choose to exercise their rights to acquire shares of the
Company after the effective date of this Agreement, hereafter listed on Exhibit
1.1 to this Agreement. (The Management Shareholders, the Additional
Shareholders, the Warrant Holders and the Bond Holders shall be collectively
referred to herein as the “Shareholders”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and its Subsidiaries (as defined under paragraph 2.2 of
this Agreement) are involved in the business of electronic identification
devices;

 

WHEREAS, the Company has a share capital of DKK 5,548,500, the nominal value of
DKK 50 per share, currently issued and outstanding, all such issued and
outstanding shares being owned and held of record by the Shareholders as
follows:

 

Shareholder

 

Share Capital

 

Shares Owned

 

Ownership
Percentage

 

 

 

(DKK)

 

 

 

 

 

 

 

 

 

 

 

 

 

LANO Holding ApS

 

3,430,000

 

68,600 shs.

 

61.82

%

Torsten Nordfjeld

 

556,000

 

11,120 shs.

 

10.02

%

Vækstfonden

 

312,500

 

6,250 shs.

 

5.63

%

Parfait ApS

 

1,250,000

 

25,000 shs.

 

22.53

%

Total

 

5,548,500

 

110,970 shs.

 

100

%

 

WHEREAS, the Company has issued warrants to purchase an aggregate of 3,000
shares of the Company’s stock (“Warrants”) exercisable at the price per share as
indicated, all such issued and outstanding Warrants being owned and held of
record by the Warrant Holders as follows:

 

--------------------------------------------------------------------------------


 

Warrant Holder

 

Underlying Shares

 

Exercise Price Per Share

 

 

 

 

 

 

 

Torsten Nordfjeld

 

3,000 shs

 

DKK

200

 

 

 

 

 

 

 

Total

 

3,000 shs.

 

DKK

 600,000

 

 

WHEREAS, the Company has issued certain bonds in the principal amounts indicated
convertible into shares of the Company’s stock (“Bonds”), all such issued and
outstanding Bonds being owned and held of record by the Bond Holders as follows:

 

Bond Holder

 

Principal Amount

 

 

 

 

 

LANO Holding ApS

 

DKK

1,300,000

 

LATO ApS

 

DKK

500,000

 

Gunnar Johan Sorensen

 

DKK

50,000

 

Micheal Tezlaff

 

DKK

100,000

 

Total

 

DKK

1,950,000

 

 

WHEREAS, the Shareholders desire to sell to Buyer, and Buyer desires to buy from
the Shareholders, all of the issued and outstanding shares of the stock of the
Company on the terms and subject to the conditions indicated below.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

ARTICLE 1.

 

PURCHASE OF STOCK

 

1.1          Purchase and Sale of Shares.  On the terms and subject to the
conditions herein set forth, on the “Closing Date” (as such term is hereinafter
defined), the Shareholders hereby agree to sell, transfer and deliver to Buyer,
and Buyer hereby agrees to purchase and acquire from the Shareholders, the
number of shares of the issued and outstanding stock of the Company set forth
opposite each of the Shareholders names on Exhibit 1.1 attached hereto, as may
be amended at the Closing Date to include those Warrant Holders and Bond Holders
that choose to exercise their rights to acquire shares of the Company after the
effective date of this Agreement (collectively, the “Shares”), which
constitutes, in the aggregate, all of the issued and outstanding stock of the
Company.

 

1.1.1       Division. On November 10, 2004, the Shareholders of the Company
decided to divide the Company’s assets and liabilities between the Company and
SFK Technology Holding A/S (the “Division”), whereby DKK 5,567,500 of the
Company’s share capital was redeemed and the Company’s share capital of DKK
11,116,000 was reduced to DKK 5,548,500. In connection with the Division,
according to Article 46 of the Danish Companies Act, the Company is required to
insert a notification in the Danish Official

 

2

--------------------------------------------------------------------------------


 

Gazette (“Statstidende”) calling on the creditors who do not accept the capital
reduction under the Division to file their claims within 3 months of the date of
such notification (the “Claims”). The Company inserted the notification on
December 1, 2004, and, therefore, the capital reduction under the Division
cannot be formally registered before March 1, 2005 at the earliest. Further, the
Danish law provides that the capital reduction under the Division cannot be
formally registered as long as filed Claims due for payment have not been
satisfied and adequate security has not been provided for Claims that have not
fallen due or are in dispute. The Management Shareholders each hereby represent
that no Claims have been filed as of the date of this Agreement and do not
expect that any Claims will be filed on or before March 1, 2005. However, if any
Claims are filed, the Management Shareholders hereby agree to be responsible for
the full payment and settlement of any and all Claims.

 

1.2          Closing.  Closing on the purchase and sale of the Shares shall take
place at the offices of Lassen Ricard on February 28, 2005 at 10:00 a.m., or by
such other method, on such other time and date and at such other location as may
be mutually agreed upon by the parties to this Agreement (such date is referred
to in this Agreement as the “Closing Date”).  The effective time of the closing
shall be as of 12:01 a.m. on the Closing Date (the “Closing”).

 

1.3          Purchase Price.

 

1.3.1       The aggregate consideration (the “Purchase Price”) to be paid by
Buyer for the Shares to the Shareholders, pro rata based on the number of Shares
owned, shall be as follows:

 

(i)            The Purchase Price shall be Seven (7) times the average annual
EBITDA of the Company for the calendar years of 2005, 2006 and 2007 (“EBITDA
Period”) minus the outstanding Indebtedness of the Company as of December 31,
2007 (net of any cash in excess of cash at Closing) and minus thirty percent
(30%) of the total compensation paid to L. Nordfjeld pursuant to the Employment
Agreement described under paragraph 5.2.4, all as determined as provided in
paragraph 1.3.2 below. The Purchase Price shall be calculated in Danish Krone
(DKK), at the conversion rate then current on the date the Purchase Price
Calculation is determined as provided in paragraph 1.3.2.

 

For purposes of this calculation, “EBITDA” shall mean an amount equal to the net
income or loss of the Company, the net income or loss determined in accordance
with generally accepted accounting principles in the United States of America
(“U.S. GAAP”) consistently applied, before interest, income taxes, depreciation
and amortization.  “Indebtedness” shall mean (a) any indebtedness for borrowed
money or the deferred purchase price of property as evidenced by a note, bond,
or other instruments; (b) any obligations as lessee under capital leases; (c)
obligations secured by any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind existing on any asset owned or held by the Company or
any of its Subsidiaries whether or not the Company or any of its Subsidiaries
has assumed or become liable for the obligations secured thereby; (d) any
obligation under any interest rate swap agreement; (e) any obligations under
direct or indirect guarantees of (including obligations, contingent or
otherwise, to assure a creditor against loss in respect of) indebtedness or
obligations of the kinds referred to in

 

3

--------------------------------------------------------------------------------


 

clauses (a), (b), (c) and (d) above, excluding bank guarantees for performance
under tender orders given in the normal course of business; (f) any advances or
other obligations owed to Buyer or any of its affiliates; and (g) any similar
obligation of the Company or any of its Subsidiaries. Indebtedness shall not
include accounts or trade payables due in the ordinary course of the Company’s
business.

 

(ii)           For purposes of this paragraph 1.3.1 and the calculations to be
made pursuant to this paragraph 1.3.1 and the Triggering Events defined below,
the term “Company” shall mean the Company on a consolidated basis with its
Subsidiaries in its present form (i.e., as of the Closing Date) and shall not
include any subsequently-added or acquired businesses or Subsidiary unless
consented to in writing by Buyer.

 

(iii)          Payment of the Purchase Price will be made pursuant to paragraph
1.4.1, Initial Stock Payment, with the balance, if any, pursuant to paragraph
1.4.3, Payment of Balance of Purchase Price. The parties hereto hereby
acknowledge and agree that the Purchase Price shall in no event be less than the
amount of the Initial Stock Payment due to the Shareholders under paragraph
1.4.1.

 

(iv)          The Shareholders specifically acknowledge, understand and agree
that: (a) the Buyer will exercise its good faith in managing the Company
subsequent to Closing; (b) Buyer, as sole shareholder, will have ultimate
control over the business direction and decisions of the Company subsequent to
Closing, and there is always business risk that some decisions may result in
losses or are otherwise sub-optimal; and (c) Buyer will be fair in not usurping
business opportunities, but as both Buyer and the Company are in the same
business, there is a possibility that some new business may be attributed to or
preserved by Buyer and not the Company.

 

(v)           During the course of Buyer’s management of the Company from the
date of Closing to December 31, 2007, if the Buyer takes an action (“Triggering
Event”) that the Shareholder Representative believes materially negatively
affects the Purchase Price Calculation, as defined below, the Shareholder
Representative shall notify Buyer in writing if the Shareholder Representative
objects to such Triggering Event within the thirty (30) day period following
such Triggering Event, stating in such objection specific reasons for the
objection along with financial projections of the affect of not permitting such
Triggering Event. The Shareholder Representative and the Buyer hereby agree to
negotiate in good faith a mutually agreeable resolution if there is an objection
to the Triggering Event. If the parties cannot agree to a resolution within
fourteen (14) days of the Buyer’s receipt of the objection notice, the parties
shall submit the matter for resolution to an internationally recognized
arbitrator located in England (“Arbitrator”), not affiliated with either party.
The costs of the Arbitrator are to be paid by the party whose position is not
upheld by the Arbitrator. However, if neither party’s position is upheld by the
Arbitrator, the costs of the Arbitrator shall be shared equally by the parties.
Examples of possible Triggering Events include, but are not limited to, the
following:

 

(a)           a significant change in the Company’s, or in one of its
Subsidiaries’, current structure, business strategy or activities, including,
but not limited to, discontinuation of the production and sale of ear tags or
liquidation of the

 

4

--------------------------------------------------------------------------------


 

Company or one of its Subsidiaries unless the activities are transferred to the
Company or one of the Company’s Subsidiaries;

 

(b)           a significant change in the Company’s accounting principles, other
than the changes to the Company’s accounting principles after the Closing Date
so that they are in accordance with U.S. GAAP;

 

(c)           the Buyer, or any of its affiliates, performs any business
activities in Europe that the Company and its Subsidiaries presently perform;

 

(d)           a significant change in the Company’s or one of the Company’s
Subsidiaries’ current financing which would result in the Company or the
Company’s Subsidiary not having sufficient financing for the Company’s or the
Company’s Subsidiary’s current activities;

 

(e)           an extraordinary and non-standard cost is incurred by the Company
or one of the Company’s Subsidiaries as compared with the current and normal
costs and activities of the Company or the Company’s Subsidiary, including, but
not limited to, a significant increase in investments, significant price
reduction, significant management fees to the Buyer, significant fees to members
of the boards of directors of the Company and the Company’s Subsidiaries;

 

(f)            the Company or one of the Company’s Subsidiaries provides
business or financial assistance to the Buyer or one of the Buyer’s affiliated
businesses and is not fairly compensated in accordance with arm’s length
principles; or

 

(g)           payment of a dividend or any equivalent to the Buyer.

 

(vi)          For purposes of this Agreement, the term “Shareholder
Representative” shall mean a Shareholder whom the Shareholders agree by a
majority vote will represent their interests as Shareholders and has the
authority to act on the Shareholders’ behalf as specified in this Agreement. The
Management Shareholders will notify the Buyer of the identity of the Shareholder
Representative and any subsequent changes to the identity of the Shareholder
Representative. The initial Shareholder Representative shall be Lasse Nordfjeld
(“Initial Shareholder Representative”).

 

(vii)         The Shareholders specifically acknowledge, consent and approve the
appointment of the Initial Shareholder Representative, and any subsequently
appointed Shareholder Representative, as the attorney-in-fact for the
Shareholders and to take such actions and to make any decisions required or
permitted in this Agreement on behalf of the Shareholders.

 

(viii)        The Shareholders also specifically acknowledge, understand and
agree that any cash generated by the Company and its Subsidiaries will be used
first to pay capital expenditures and to fund any increases determined by Buyer
to be necessary in the Company’s working capital, then to pay down Indebtedness,
all as determined by Buyer in its sole discretion.

 

5

--------------------------------------------------------------------------------


 

1.3.2       Final Purchase Price Calculation.

 

(a)           On or prior to March 31, 2008, Buyer shall prepare and promptly
thereafter deliver to the Shareholders a statement setting forth the Purchase
Price required to be calculated pursuant to paragraph 1.3.1 above less the
payment made prior to the date thereof pursuant to paragraph 1.4 (the “Purchase
Price Calculation”). The Purchase Price Calculation shall be prepared by the
Company’s in-house accountants and verified by the Company’s independent
certified public accountants. In connection with the preparation of such
Purchase Price Calculation, Buyer and its authorized representatives shall have
full access to the relevant books and records of the Company and each of its
Subsidiaries and their respective authorized representatives and employees to
the extent necessary to complete such Purchase Price Calculation.

 

(b)           If Shareholders owning at least seventy percent (70%) of the
Shares object to the Purchase Price Calculation, the Shareholder Representative
shall notify Buyer in writing of such objection within the thirty (30) day
period following the delivery thereof, stating in such written objection the
reasons therefore and setting forth the Shareholders’ calculation of amounts set
forth in the Purchase Price Calculation.  Upon receipt by Buyer of such written
objection, the parties shall attempt to resolve the disagreement concerning the
Purchase Price Calculation through negotiation. If Buyer and the Shareholders
cannot resolve such disagreement concerning the Purchase Price Calculation
within thirty (30) days following the end of the foregoing 30-day period, the
parties shall submit the matter for resolution to an internationally recognized
firm of independent certified public accountants in England (the “Accountants”),
not affiliated with either party, with the costs thereof to be shared equally by
the parties.  The Accountants shall deliver a statement setting forth its own
calculation of the matters set forth in the Final Adjustment Statement to the
parties within thirty (30) days of the submission of the matter to such
Accountants.

 

(c)           The “Purchase Price Calculation” for purposes of paragraph 1.3.2
shall be either: (1) if the Shareholders do not object, the Purchase Price
Calculation initially submitted by the Buyer to the Shareholders; (2) if the
Shareholders and Buyer agree, the Purchase Price Calculation as so agreed; or
(3) if the Shareholders object and the parties fail to agree, the Purchase Price
Calculation as prepared by the Accountants.

 

1.3.3       Buyout Purchase Price. Notwithstanding anything to the contrary, at
any time between the Closing Date and December 31, 2006, the Buyer may pay a
buyout purchase price equal to the higher of (a) $2,000,000 (“Set Amount”) or
(b) the Purchase Price as determined pursuant to paragraph 1.3.1 for the period
from January 1, 2005 to the date of the Buyout less the payment made prior
pursuant to paragraph 1.4.1 (“EBITDA Amount”) (collectively, the Set Amount and
the EBITDA Amount shall be referred to as the “Buyout Purchase Price”).  In
addition, if L. Nordfjeld’s employment is terminated pursuant to Section
9(a)(iv) of L. Nordfjeld’s Employment Agreement, attached as Exhibit 5.2.6-1,
the Shareholders shall have the right to demand that the Buyer pay the

 

6

--------------------------------------------------------------------------------


 

Buyout Purchase Price. The Shareholder Representative shall notify the Buyer in
writing within thirty (30) days of the termination date of L. Nordfjeld’s
employment if the Shareholders desire to exercise such buyout option. The
Shareholder Representative and the Buyer hereby agree to each provide to the
other party their good faith determination of the EBITDA Amount
(“Determinations”) within seven (7) days of the date the Buyer notifies the
Shareholder Representative of its intent to exercise its rights under this
paragraph and pay the Buyout Purchase Price. If the parties do not agree on the
EBITDA Amount, the Shareholder Representative and the Buyer agree to negotiate
in good faith a mutually agreeable resolution. If the parties cannot agree on a
resolution within seven (7) days after receipt of the Determinations, the
parties shall submit the matter for resolution to an internationally recognized
arbitrator located in England (“Arbitrator”) not affiliated with either party,
with resolution by the Arbitrator to be made within fourteen (14) days after the
matter is submitted to the Arbitrator. The costs of the Arbitrator are to be
paid by the party whose position is not upheld by the Arbitrator. However, if
neither party’s position is upheld by the Arbitrator, the costs of the
Arbitrator shall be shared equally by the parties. Such Buyout Purchase Price
shall be payable in accordance with the terms of paragraph 1.4.3.  Any Buyout
Purchase Price paid under this paragraph shall be the final payment or amount
due to the Shareholders, and nothing in this paragraph shall be construed to
require the Shareholders to return or repay any of the Initial Stock Payment
made under paragraph 1.4.1.

 

1.4          Terms of Payment.  The Purchase Price shall be paid as follows:

 

1.4.1       Initial Stock Payment.  An initial stock payment of US $3,500,000
worth of Applied Digital, Inc. (“ADSX”) Class A common stock, $0.01 par value,
shall be delivered at Closing by the Buyer to the Shareholders (“Initial Stock
Payment”). The Shareholders acknowledge, understand and agree that the Initial
Stock Payment shall be applied towards the repayment of any Bonds not converted
into shares of the Company’s common stock (“1st Repayment”) and towards the
repayment of that certain loan with Mezzanin Kapital A/S dated August 15, 2000
(the “Mezzanin Loan”), including any expenses and fees associated with the
repayment of the Mezzanin Loan, as negotiated by the Management Shareholders
with Mezzanin Kapital A/S, whereby no further obligations under the Mezzanin
Loan exist and the Mezzanin Loan is cancelled (“2nd Repayment”) to the extent
any such amounts are not paid with the proceeds of the Loan referred to in
paragraph 7.6.  To the extent any stock remains available after payment of such
items, the Initial Stock Payment shall be distributed among the Shareholders,
pro rata based on the number of Shares owned. The Shareholders further
acknowledge, understand and agree that the 1st Repayment and 2nd Repayment shall
be handled by the Company and that the distribution of the remaining Initial
Stock Payment between the Shareholders shall be handled by the Management
Shareholders. The Management Shareholders understand and agree that to the
extent required pay the 1st Repayment and 2nd Repayment, they shall distribute
the necessary amounts from the Initial Stock Payment to the Company so that the
Company may make such repayments. The Shareholders further acknowledge,
understand and agree that any disputes arising from the distribution of the
Initial Stock Payment shall be handled by and between the Shareholders, and that
Buyer shall have no liability in any dispute or claim related to such
repayments, allocations and distributions.

 

7

--------------------------------------------------------------------------------


 

The Shareholders acknowledge and agree that the ADSX shares to be delivered
pursuant hereto (the “ADSX Shares”) will be unregistered shares and shall be
valued based on the 10-day “VWAP” (Volume Weighted Average Price) of ADSX
Class A common stock for the ten (10) trading days on the NASDAQ Stock Market
prior to Closing. The Shareholders further acknowledge and agree that the ADSX
shares will be valued at the fixed conversion rate of 5.75 Danish Krones per US
$1.00 for purposes of determining the Purchase Price under paragraph 1.3.1.

 

1.4.2       Additional Covenants Regarding ADSX Stock Delivered.  ADSX, parent
corporation of Buyer, agrees to take commercially reasonable best efforts to
file a registration statement (“Registration Statement”) with the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended, to register the ADSX Shares delivered to the Shareholders at Closing
within thirty (30) days after the Closing Date and to cause such registration to
become effective as soon as practicable. If the ADSX Shares are not registered
with the SEC within seven (7) months after the filing of the Registration
Statement, unless the Registration Statement is still in the review process with
the SEC, the Shareholders shall have the right to repurchase from the Buyer all,
but not less than all, of the issued and outstanding Shares of the Company by
returning 100% of the ADSX Shares paid as the Initial Stock Payment pursuant to
paragraph 1.4.1 to the Buyer (the “Buy Back Option”).  Notwithstanding the
foregoing, before the Shareholders may exercise the Buy Back Option, the Buyer
shall have the right to pay the Shareholders a cash payment of $3,500,000,
whereby the Shareholders shall return 100% of the ADSX Shares paid as the
Initial Stock Payment pursuant to paragraph 1.4.1 to the Buyer and the Buy Back
Option will become void.

 

1.4.3       Payment of Balance of Purchase Price or Buyout Purchase Price.  The
balance of the Purchase Price, if any, or the Buyout Purchase Price shall be
payable within fifteen (15) days of the date the Purchase Price Calculation is
finally determined under paragraph 1.3.2(c) or the date of Buyout under
paragraph 1.3.3, as applicable, to the Shareholders, pro rata based on the
number of Shares held. The balance of the Purchase Price or the Buyout Purchase
Price shall be paid from the Escrow Amount, as described under paragraph 1.4.4.,
with the balance, if any, in cash or unregistered shares of Buyer’s Common
Stock, $.005 par value, or a combination thereof, as determined in the sole
discretion of Buyer, but in no event will the amount of Buyer’s Common Stock
exceed fifty (50%) of said amount.  The value of the Buyer’s common stock shall
be based on the VWAP for the 10 trading days prior to payment and the conversion
rate of US dollars into Danish Krone then current on the date of the Purchase
Price Calculation. The Shareholders acknowledge, understand and agree that the
distribution of the balance of the Purchase Price or the Buyout Purchase Price
shall be handled by the Management Shareholders, and any disputes arising from
the distribution of the balance of the Purchase Price or the Buyout Purchase
Price shall be handled by and between the Shareholders, and Buyer shall have no
liability in any dispute or claim related to such allocations and distributions.
The Shareholders acknowledge and agree that under no circumstances will the
Buyer’s Common Stock applied towards the payment of the balance of the Purchase
Price or the Buyout Purchase Price exceed nineteen and ninety-nine one
hundredths (19.99%) percent of the outstanding Common Stock of the Buyer.

 

8

--------------------------------------------------------------------------------


 

1.4.4       Escrow of Balance of Purchase Price. The Buyer agrees that the
balance of the Purchase Price, as determined pursuant to paragraph 1.3 but for
the period from the Closing Date to December 31st of the applicable year (the
“Escrow Amount”), shall be placed in escrow to secure the Buyer’s obligation to
pay the balance of the Purchase Price pursuant to paragraph 1.4.3. The
calculation of the Escrow Amount shall be made each year on or prior to March 31
of the following year (the “Escrow Calculation”), with the first Escrow
Calculation made on or prior to March 31, 2006 for the period from January 1,
2005 to December 31, 2005 (“First Escrow Year”). The Escrow Amount shall be
adjusted up or down each year based on the current Escrow Calculation. The
Escrow Amount may consist of cash or unregistered shares of Buyer’s Common
Stock, $.005 par value, or a combination thereof, as determined in the sole
discretion of Buyer, but in no event will the amount of Buyer’s Common Stock
exceed fifty (50%) of said amount.

 

1.4.5       Non-Payment of Balance of Purchase Price. If Buyer does not pay the
balance of the Purchase Price pursuant to paragraph 1.4.3 by June 30, 2008 for
any reason other than due to a dispute in the Purchase Price Calculation and
which dispute is in the process of being resolved pursuant to paragraph 1.3.2.,
the Shareholders shall have the right to either (a) repurchase from the Buyer
all, but not less than all, of the issued and outstanding Shares of the Company
for 100% of the Purchase Price previously received by the Shareholders (the “Buy
Back Option”) or (b) receive the Escrow Amount. If the Board of Directors of the
Buyer has knowledge that the Buyer will not be able to pay the balance of the
Purchase Price pursuant to paragraph 1.4.3, the Buyer shall notify the
Shareholder Representative as soon as practical and the Shareholders shall have
the right to either (a) exercise the Buy Back Option or (b) receive the Escrow
Amount.

 

ARTICLE 2.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS
OF THE MANAGEMENT SHAREHOLDERS

 

In connection with and as an inducement to Buyer to enter into and be bound by
the terms of this Agreement, the Management Shareholders each hereby, jointly
and severally, represent, warrant and covenant to Buyer (except for paragraph
2.1 whereby all Shareholders listed on Exhibit 1.1, as amended, including those
Warrant Holders and Bond Holders that choose to exercise their rights to acquire
shares of the Company after the effective date of this Agreement, hereby,
jointly and severally, represent, warrant and covenant to Buyer) as follows. For
purposes of this Agreement, all representations and warranties made “to the best
of the Management Shareholders’ knowledge” shall be made based on the knowledge
which a reasonably prudent person would have that occupied a similar position
and had a similar ownership interest in the Company as the Shareholders,
assuming such investigation as a reasonably prudent person would undertake in
order to make such representations and warranties.

 

2.1          Ownership of Shares.  The Shareholders, as listed on Exhibit 1.1,
are the lawful owners of all of the issued and outstanding stock of the Company
free and clear of all liens, encumbrances, restrictions and claims of every kind
and that the Subsidiary shares are free from any charge and encumbrance and are
owned by the Company.  The delivery to Buyer of the Shares pursuant to the
provisions of this Agreement will transfer to Buyer ownership of all of the

 

9

--------------------------------------------------------------------------------


 

issued and outstanding shares of stock of the Company, together with valid legal
title thereto, free and clear of all liens, encumbrances, restrictions and
claims of every kind.

 

2.2          Organization, Standing and Power.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
country of Denmark and has all requisite corporate power and authority to own,
lease and operate its properties and assets and to carry on its business as is
now being conducted.  The Company owns capital stock of each of the subsidiaries
listed on Exhibit 2.2 (hereinafter referred to separately as a “Subsidiary” or
collectively as the “Subsidiaries”), in the amounts and percentages described
therein.  To the Best Knowledge of the Managing Shareholders, each of the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of their respective formation.  To the Best Knowledge
of the Managing Shareholders, each of the Company and its Subsidiaries is duly
qualified or licensed as a foreign corporation and is in good standing to do
business in each jurisdiction in which property is owned, leased or purchased by
it, or the nature of the business conducted by it, make such qualification or
licensing and good standing necessary, each such jurisdiction being listed on
attached Exhibit 2.2.  The Management Shareholders have delivered to Buyer
complete and correct certified copies of the Articles of Incorporation and the
Bylaws of the Company and each Subsidiary as currently in effect.  The Company
has no ownership interest in any other entity.  Neither the Company nor the
Subsidiaries have issued any dividend-yielding debt instruments or otherwise
given any third party the right to a share of the profit from the operations of
the Company or any Subsidiary.  The Company has no subsidiaries other than the
subsidiaries shown in Exhibit 2.2 (the “Group Overview”), and no Subsidiary has
set up branch outside of its home country.

 

2.3          Structure.  The Company’s share capital is DKK 5,548,500, the
nominal value of DKK 50 per share, and owned by all the Shareholders.  The share
capital of each Subsidiary and the holders of all outstanding shares are set
forth on attached Exhibit 2.3.  Other than the Warrants and Bonds described in
this Agreement, the Company and each Subsidiary has no outstanding
subscriptions, warrants, options, calls or commitments relating to its stock; no
obligations or securities convertible into or exchangeable for its stock; no
plans or other agreements of any character providing for the purchase, issuance
or sale of any shares of stock other than as contemplated by this Agreement; and
no legend or other reference to any purported encumbrance appears upon any
certificate representing stock of the Company or any Subsidiary.  No third party
has any purchase options or pre-emptive rights with respect to the Shares or the
Subsidiary Shares.  The Register of Shareholders of the Company, and the
Register of the Shareholders of each Subsidiary are correct, updated and in
accordance with the Group Overview.  All outstanding shares of the Company’s
stock are validly issued, fully paid and nonassessable and are owned by the
Shareholders.  All outstanding shares of each Subsidiary are validly issued,
fully paid and nonassessable and are owned by the person(s) or entity listed on
attached Exhibit 2.3.  To the Best Knowledge of the Managing Shareholders, none
of the outstanding stock or other securities of the Company or any Subsidiary
was issued in violation of applicable securities laws or any applicable
administrative order, law, ordinance, regulation, statute or treaty; and neither
the Company nor any Subsidiary owns, or has any contract to acquire, any stock
or other securities of any person or entity or any direct or indirect equity or
ownership interest in any other business.

 

10

--------------------------------------------------------------------------------


 

2.4          Authority.  The execution and delivery of this Agreement by the
Shareholders and the consummation by the Shareholders and the Company of the
transactions contemplated by this Agreement have been duly and validly
authorized by all necessary corporate action on the part of the Company. This
Agreement constitutes the legal, valid and binding obligation of the
Shareholders, enforceable against each of the Shareholders in accordance with
its terms and conditions.

 

2.5          No Violation.  Other than as disclosed herein, neither the
execution and delivery by the Shareholders of this Agreement, consummation of
the transactions contemplated hereby nor compliance by the Shareholders and the
Company with any of the provisions hereof will:

 

2.5.1       Violate or conflict with any provision of the Articles of
Incorporation or Bylaws of the Company or any Subsidiary;

 

2.5.2       Violate or constitute a default under or give rise to any right of
termination, cancellation or acceleration under the terms, conditions or
provisions of any agreement or instrument to which the Shareholders or the
Company or any Subsidiary is a party or by which any of them or any of their
properties or assets is bound except as has been duly and validly waived,
consented to or approved of by the other parties to such agreement or
instrument;

 

2.5.3       Result in the creation or imposition of any security interest, lien
or other encumbrance upon any of the assets of the Company or any Subsidiary or
the Shares under any agreement or commitment to which the Shareholders or the
Company or any Subsidiary is a party or by which the Shareholders or the Company
or any Subsidiary is bound or to which the Shareholders or any assets of the
Company or any Subsidiary are subject; or

 

2.5.4       Violate any statute or law or any judgment, order, decree,
regulation or rule of any court or governmental authority applicable to the
Shares or the Shareholders, the Company or any Subsidiary or any of their
assets.

 

2.5.5       Except as set forth on Exhibit 2.5, all consents and approvals of
third parties and governmental authorities required in connection with the
execution and delivery by the Shareholders of this Agreement and the
consummation by the Shareholders of the transactions contemplated by this
Agreement have been obtained.

 

2.6          Financial Documents.  As of the date of this Agreement, the
Management Shareholders have furnished to Buyer the financial statements and
other financial documents of the Company indicated on attached Exhibit 2.6 (the
“Initial Financial Documents”). Such financial statements have been prepared in
English and U.S. Dollars and include acceptable auditor’s consents so that such
Initial Financial Documents can be filed by Buyer with (and accepted by) the SEC
on the date of Closing, if necessary. In addition, as a condition precedent to
Closing, the Management Shareholders shall furnish to Buyer the additional
financial statements of the Company required pursuant to paragraph 5.2.15.
(“Additional Financial Documents”)(the Initial Financial Documents and the
Additional Financial Documents shall be collectively referred to as the
“Financial Documents”). To the Best Knowledge of the Managing Shareholders, the
Financial

 

11

--------------------------------------------------------------------------------


 

Documents are true and correct and fairly and accurately represent the financial
matters stated therein.  To the Best Knowledge of the Managing Shareholders, all
financial statements included as part of the Additional Financial Documents have
been prepared in accordance with U.S. GAAP applied on a consistent basis
throughout the period specified therein, and all financial statements included
as part of the Financial Documents present the financial condition of the
Company and the Subsidiaries as of the date specified therein and the results of
their operations and cash flows for the periods specified therein.  To the Best
Knowledge of the Managing Shareholders, the Financial Documents do not include
any material assets or omit to state any material liability, absolute or
contingent, or other facts, the inclusion or omission of which would render the
Financial Documents, in light of the circumstances in which they are made,
misleading.

 

The Cash Forecast prepared by L. Nordfjeld and discussed in detail with Buyer’s
representatives, attached as Exhibit 2.6(A), has been prepared in good faith, is
a fair representation of the information provided and reflects the Management
Shareholders’ current views based on historical facts and future events.

 

2.7          Assets.  To the Best Knowledge of the Managing Shareholders, the
Company and each of its Subsidiaries has, and on the Closing Date will have,
good and marketable title to all of its assets, free and clear of all mortgages,
pledges, liens, conditional sales agreements or other encumbrances of any kind
or nature whatsoever, and the Company and each of its Subsidiaries own all of
the assets used in the operation of the Company’s and the Subsidiaries’
businesses, except as disclosed on attached Exhibit 2.7.  To the Best Knowledge
of the Managing Shareholders, all of the Company’s and its Subsidiaries’ assets
are, and on the Closing Date will be, in reasonably good operating condition,
normal wear and tear excepted, and each is fit and suitable for the purpose and
use for which they were intended.

 

2.8          Books, Records and Accounts.  To the Best Knowledge of the Managing
Shareholders, all accounts, books, ledgers and official and other records of
whatsoever kind material to the business of the Company and its Subsidiaries
have been fully, properly and accurately kept and completed in all material
respects, there are no material inaccuracies or material discrepancies of any
kind contained or reflected therein, and collectively they fairly present the
financial position of the Company and its Subsidiaries.  To the Best Knowledge
of the Managing Shareholders, the minute books of the Company and its
Subsidiaries, as made available to Buyer and its representatives, contain
complete and accurate records of all meetings and corporate actions or written
consents by the stockholders and board of directors of the Company and its
Subsidiaries.  The Company and the Subsidiaries have taken all steps required by
company law, including that records have been kept, general meetings have been
held and financial statements and other notifications and information have been
filed with the Danish Commerce and Companies Agency (“Erhvervs- og
Selskabsstyrelsen”) and corresponding foreign authorities, and that no
resolutions subject to the notification requirement have been passed other than
those registered with the Danish Commerce and Companies Agency or a
corresponding foreign authority. No Subsidiary has held or convened any general
meeting or Directors’ meeting since April 27, 2004 [new date?] except as
disclosed on attached Exhibit 2.8.  To the Best Knowledge of the Managing
Shareholders, the Company and its Subsidiaries keep their records and books of
account in conformity with accounting principles consistently applied.

 

12

--------------------------------------------------------------------------------


 

2.9          Judgments.  To the Best Knowledge of the Managing Shareholders,
there are no unsatisfied judgments of record against the Company or any of its
Subsidiaries.

 

2.10        Undisclosed Liabilities.  Except with respect to liabilities
disclosed on attached Exhibit 2.10 and other than liabilities incurred by the
Company or any Subsidiary in the ordinary course of business since December
31, 2004, to the Best Knowledge of the Managing Shareholders, there are no
liabilities of any kind or character outstanding for which the Company or any
Subsidiary is or may be liable (whether absolute, accrued, contingent or
otherwise, and including, without limitation, liabilities as a guarantor or
otherwise with respect to the obligations of others) which are not reflected in
the December 31, 2004, financial statements of the Company or its Subsidiaries.

 

2.11        No Adverse Change.  Except as indicated on attached Exhibit 2.11, to
the Best Knowledge of the Managing Shareholders, since December 31, 2004, there
has not been any material adverse change in the condition, assets, liabilities,
revenues, income or business of the Company or any Subsidiary or in its
relationships with suppliers, dealers, customers or employees, including, but
not limited to:

 

2.11.1     Any increase in the wages, salaries, compensation, pension or other
benefits payable or to become payable by the Company or any of its Subsidiaries
to any of its directors, employees, agents or contractors;

 

2.11.2     The declaration, authorization, payment or distribution of any stock,
cash or other dividend or distribution to any Shareholder;

 

2.11.3     Any incurrence by the Company or any of its Subsidiaries of any
obligations or liabilities, whether absolute, accrued, contingent or otherwise
(including, without limitation, liabilities as guarantor or otherwise with
respect to obligations of others), other than obligations and liabilities
incurred in the ordinary course of business;

 

2.11.4     Any discharge or satisfaction of any lien or encumbrance or payment
of any obligation or liability by either the Company or any of its Subsidiaries
other than current liabilities shown or reflected on the December 31, 2004
consolidated financial statements of the Company or liabilities incurred since
December 31, 2004 in the ordinary course of business or the Repayments described
under paragraph 1.4.1;

 

2.11.5     Any issuance or agreement to issue any stock, bonds, options,
warrants or other securities of the Company or any of its Subsidiaries;

 

2.11.6     The mortgage, pledge or subjection to lien, security interest or any
other encumbrance of any of the Company’s or any Subsidiary’s assets, real or
personal, tangible or intangible, other than in the ordinary course of business;

 

2.11.7     The sale or transfer of any of the Company’s or any Subsidiary’s
tangible assets, or the cancellation or release of any debts or claims, except,
in each case, in the ordinary course of business;

 

13

--------------------------------------------------------------------------------


 

2.11.8     The sale, assignment, transfer or encumbrance by the Company or any
Subsidiary of any trademarks, trade names or other intangible assets;

 

2.11.9     Any extraordinary losses incurred by the Company or any Subsidiary;

 

2.11.10  The failure by the Company or any Subsidiary to take or make any
charges, write-offs, increases in bad debt reserves or other adjustments in the
Company’s or any Subsidiary’s accounts receivable by reason of failure or
inability to collect or diminished prospects for collection of the Company’s or
any Subsidiary’s accounts receivable;

 

2.11.11  Any change in any method of accounting or practice previously adopted
or reflected in any of the Financial Documents;

 

2.11.12  Except as otherwise disclosed in this Agreement, the occurrence of any
event or condition of any character materially and adversely affecting the
Company’s or any Subsidiary’s business or tax liabilities or any change in the
condition of the Company’s or any Subsidiary’s assets, liabilities or business,
except changes in the ordinary course of business;

 

2.11.13  Any entry by the Company or any Subsidiary into or termination of any
other transaction other than in the ordinary course of business;

 

2.11.14  Any change in the indebtedness of the Company or any of its
Subsidiaries not in the ordinary course of business other than as shown on the
December 31, 2004 consolidated financial statements of the Company or the
Repayments described under paragraph 1.4.1;

 

2.11.15  Any failure by the Company or any Subsidiary to pay any creditors in
the course of said companies business in accordance with past practices; or

 

2.11.16  Any modification of the terms or conditions of any lease applicable to
the Company or any of its Subsidiaries.

 

2.12        Leases.  The schedule of leases attached hereto as Exhibit 2.12 sets
forth a complete and correct description of all leases of real and personal
property to which the Company or any Subsidiary is a party.  The Management
Shareholders have delivered to Buyer copies of all lease agreements described in
said Exhibit 2.12.  To the best of the Management Shareholders’ knowledge, each
such lease agreement is in full force and effect and neither the Company, any
Subsidiary nor any other party to any such lease is in default thereof and
neither the Company, any Subsidiary nor any other party to any such lease have
committed any act which, if not remedied, would result under any such lease in a
default thereunder after notice, lapse of time or both.  None of the leases with
any Subsidiary as the lessee has been terminated with or without notice or
breached, and that no notice has been given of rent increases or other changes. 
To the best of the Management Shareholders’ knowledge, the execution and
delivery of this Agreement and consummation of the transactions contemplated
hereby will not cause or give rise to any event of default under any of the
lease agreements.

 

14

--------------------------------------------------------------------------------


 

2.13        Insurance.  A complete list and summary description of all insurance
policies maintained by the Company and each of its Subsidiaries with respect to
their properties and businesses against loss or damage of any kind is set forth
on Exhibit 2.13.  The policies listed on Exhibit 2.13 are in full force and
effect; such policies are with financially sound and reputable insurers; all
premiums due thereon have been paid; the Shareholders, the Company and each of
its Subsidiaries have complied in all material respects with all provisions of
such policies; the Company, its Subsidiaries and the Management Shareholders
have not received any notice of cancellation, termination or non-renewal of such
policies; and the dollar amount of coverage has not been reduced for any such
policy except as set forth in Exhibit 2.13.  If requested by Buyer, the
Management Shareholders agree to take all action reasonably necessary to enable
Buyer to continue all such policies of insurance with respect to the Company’s
and its Subsidiaries’ operations.

 

2.14        Litigation.  Except as described on Exhibit 2.14 hereto, to the best
of the Management Shareholders’ knowledge, the Shareholders, the Company and
each of its Subsidiaries, and their respective assets, properties and
businesses, are not subject to any pending or threatened litigation, action,
suit or proceeding by or before any court, arbitrator or federal, state or other
governmental commission, board or other agency, or by any private party.

 

2.15        Contracts.  Except as disclosed on Exhibit 2.15, and to the best of
the Management Shareholders’ knowledge:

 

(a)           The Company and each of its Subsidiaries have fulfilled all of
their obligations required under the Materials Contracts (as defined below) to
have been performed by Company and/or its Subsidiaries on or prior to the
Closing Date;

 

(b)           There has not occurred any default under any of the Material
Contracts on the part of Company, any of its Subsidiaries or any other party
thereto, nor has any event occurred which, with the giving of notice or the
lapse of time, or both, would constitute a default under any of the Material
Contracts on the part of Company, any of its Subsidiaries or any other party
thereto; and

 

(c)           No consent of any party to any of the Material Contracts is
required for (i) the execution, delivery or performance of this Agreement or
(ii) the consummation of the transactions contemplated hereby.

 

(d)           Exhibit 2.15 contains a complete and accurate list, and Management
Shareholders have delivered to Buyer true and complete copies, of (collectively,
the “Material Contracts”):

 

(i)            each contract that involves performance of services or delivery
of goods or materials by the Company or any of its Subsidiaries in excess of
$25,000;

 

(ii)           each contract that was not entered into in the ordinary course of
business;

 

15

--------------------------------------------------------------------------------


 

(iii)          each lease, rental or occupancy agreement, license, installment
and conditional sale agreement, and other contract affecting the ownership of,
leasing of, title to, use of, or any leasehold or other interest in, any real or
personal property (except personal property leases and installment and
conditional sales agreements having a value per item or aggregate payments of
less than $25,000 and with terms of less than one year);

 

(iv)          each licensing agreement or other contract with respect to
patents, trademarks, copyrights or other intellectual property, including
agreements with current or former employees, consultants or contractors
regarding the appropriation or the non-disclosure of any of the Intellectual
Property;

 

(v)           each joint venture, partnership and other contract (however named)
involving a sharing of profits, losses, costs or liabilities by the Company or
any of its Subsidiaries with any other person or entity;

 

(vi)          each contract containing covenants that in any material way
purport to restrict the business activity of the Company or any of its
Subsidiaries or limit the freedom of the Company or any of its Subsidiaries to
engage in any line of business or to compete with any person or entity;

 

(vii)         each contract providing for payments to or by any person or entity
based on sales, purchases or profits other than direct payments for goods;

 

(viii)        each contract entered into other than in the ordinary course of
business that contains or provides for an express undertaking by the Company or
any of its Subsidiaries to be responsible for consequential damages;

 

(ix)           each contract for capital expenditures in excess of $25,000
individually, or in the aggregate;

 

(x)            each written warranty, guaranty or other similar undertaking with
respect to contractual performance extended by the Company or any of its
Subsidiaries other than in the ordinary course of business;

 

(xi)           each amendment, supplement and modification (whether oral or
written) in respect of any of the foregoing; and

 

(xii)          each debt agreement (including any amendment thereto) applicable
to the Company or any Subsidiary.

 

(e)           Except as set forth in Exhibit 2.15, no Shareholder (and no person
related to a Shareholder) has or may acquire any rights under, and no
Shareholder has or may become subject to any obligation or liability under, any
Material Contract that relates to the business of, or any of the assets owned or
used by, the Company or any of its Subsidiaries.

 

16

--------------------------------------------------------------------------------


 

(f)            Except as set forth on Exhibit 2.15, each Material Contract
identified or required to be identified herein is in full force and effect and
is valid and enforceable in accordance with its terms.

 

(g)           Except as set forth on Exhibit 2.15:

 

(i)            The Company and each of its Subsidiaries is, and at all times has
been, in full compliance in all material respects with all applicable terms and
requirements of each Material Contract under which the Company and each of its
Subsidiaries have or had any obligation or liability or by which the Company and
each of its Subsidiaries or any of the assets owned or used by the Company and
each of its Subsidiaries is or was bound;

 

(ii)           Each other person or entity that has any obligation or liability
under any Material Contract under which the Company or any of its Subsidiaries
have any rights is in material compliance with all applicable terms and
requirements of each such Material Contract;

 

(iii)          As to acts and omissions of the Company or any of its
Subsidiaries or of other persons or entities, no event has occurred or
circumstance exists that (with or without notice or lapse of time) may
contravene, conflict with, or result in a violation or breach of, or give the
Company or any of its Subsidiaries or other person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify, any Material Contract; and

 

(iv)          The Company and its Subsidiaries have not given to or received
from any other person, at any time in the two (2) previous calendar years, any
notice or other communication (whether oral or written) regarding any actual or
alleged violation or breach of, or default under, any Material Contract.

 

(h)           There are no renegotiations of or attempts to renegotiate any
material amounts paid or payable to the Company or any of its Subsidiaries under
current or completed Material Contracts with any person or entities and no such
person or entity has made written demand for such renegotiation.

 

(i)            The Material Contracts relating to the sale, design, manufacture
or provision of products or services by the Company and its Subsidiaries have
been entered into in the ordinary course of business and have been entered into
without the commission of any act alone or in concert with any other person or
entity, or any consideration having been paid or promised, that is or would be
in violation of any law.

 

(j)            Except as set forth on Exhibit 2.15, the Company and its
Subsidiaries have not been notified (orally or in writing) that any customer
desires to return any product ordered or has failed to pay (or indicated an
intent not to pay) for any products or services ordered.

 

17

--------------------------------------------------------------------------------


 

2.16        Taxes.

 

2.16.1     Definition.  ”Tax” shall mean any tax or liability imposed or
collected by any governmental entity, including specifically, but without
limiting the generality of the foregoing, federal, state, county, local and
foreign income, profits, franchise, gross receipts, payroll, sales, use,
employment, excise, value-added, withholding, real estate and other taxes,
duties or assessments, together with any related interest, penalties and similar
additions and any secondary or indirect tax liability.

 

2.16.2     Returns.  The Company and each of its Subsidiaries have duly and
accurately prepared and filed any and all Tax returns and reports required by
federal, state, local and foreign taxing authorities and all Taxes reflected
thereon have been paid.  The Company and each of its Subsidiaries have paid any
and all Taxes, license fees and other charges levied, assessed or imposed upon
the business or any of the property of the Company and each of its Subsidiaries,
except those which are not yet due and payable.  The Company and each of its
Subsidiaries have maintained adequate accruals and reserves for any and all
projected or deferred Taxes and such amounts have been appropriately accrued for
in the Financial Documents.  The intercompany pricing within the Company and its
Subsidiaries cannot be disputed by the Danish or any foreign tax authorities
under the rules on transfer pricing.  To the best of the Management
Shareholders’ knowledge, there are no other Taxes of any kind or character for
which the Company or any of its Subsidiaries is or may be liable which are now
past due or delinquent or which are unpaid and unaccrued for on the Financial
Documents (for the periods specified therein).

 

2.16.3     Examinations.  To the best of the Management Shareholders’ knowledge,
there is no current, pending or threatened audit, examination, investigation,
demand or assessment with respect to the Company or any of its Subsidiaries or
any Tax for which the Company or any of its Subsidiaries is or may be liable or
has filed a return.  To the best of the Management Shareholders’ knowledge, no
assets of the Company or any of its Subsidiaries are subject to any encumbrance
arising from any Tax, other than any liens provided under applicable law prior
to the time that the related Tax is due and payable.  To the best of the
Management Shareholders’ knowledge, the Company and its Subsidiaries have not
entered any agreement, settlement, extension of statute of limitations or
compromise of any Tax matter.  To the best of the Management Shareholders’
knowledge, the Company and each of its Subsidiaries have not granted any person
a power of attorney with respect to any Tax matter.

 

2.16.4     Employees.  To the best of the Management Shareholders’ knowledge,
the Company and each of its Subsidiaries have withheld and paid all applicable
income, payroll, employment, unemployment, social security and other taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, agent, creditor, independent contractor, stockholder or third
party, and has properly reported such amounts.

 

2.17        Guarantees.  Except as described in Exhibit 2.17, the Company has no
liability to any person as a guarantor, surety, co-signer, endorser, co-maker,
indemnitor or obligor, and no

 

18

--------------------------------------------------------------------------------


 

Shareholder or any other person or entity has guaranteed or provided collateral
for any obligation of the Company or any Subsidiary.

 

2.18        Employees and Employee Benefit Plans.

 

2.18.1     Employees. Attached hereto as Exhibit 2.18.1 is a list of all the
Company’s and its Subsidiaries’ employees (the “Employees”), each Employees’
current rate of pay, original date of hire and severance pay, whether absolute
or contingent.  To the best of the Management Shareholders’ knowledge, Exhibit
2.18.1 also indicates which Employees are represented by any labor organization
and are a party to any collective bargaining agreement.  To the best of the
Management Shareholders’ knowledge, there are no existing or threatened labor
disputes relating to the Company or any of its Subsidiaries or the business of
the Company and its Subsidiaries.

 

2.18.2     Employee Agreements. Except as disclosed on Exhibit 2.18.2, to the
best of the Management Shareholders’ knowledge, no Employee or director of the
Company or any of its Subsidiaries is a party to, or is otherwise bound by, any
agreement or arrangement, including any confidentiality, noncompetition or
proprietary rights agreement, between such Employee or director and any other
person that in any way materially and adversely affects or will affect (i) the
performance of his duties as an Employee or director of the Company or any of
its Subsidiaries, or (ii) the ability of the Company or any of its Subsidiaries
to conduct the business, including any proprietary rights agreement with the
Shareholders by any such Employee or director.

 

2.18.3     Employee Benefit Plans. To the best of the Management Shareholders’
knowledge, Exhibit 2.18.3 contains a complete and accurate list of all welfare
benefit plans and employee benefit plans including pension, profit sharing,
retirement, bonus or deferred compensation plans or similar obligations
applicable to the Company’s and its Subsidiaries’ Employees (“Plans”), and
indicates whether the Company or any of its Subsidiaries makes or is required to
make any contributions to the Plans. The Management Shareholders have delivered
to Buyer true and complete copies of all the Plans listed on Exhibit 2.18.3. To
the best of the Management Shareholders’ knowledge, the Company and its
Subsidiaries and the Plans have complied at all times since the Plans’
inceptions, both as to form and operation, with all applicable laws,
regulations, orders, judgments, decrees, rules and guidance regarding such
Plans. No present Employees or former employees are entitled to a pension or the
like from the Company or its Subsidiaries other than as stated in Exhibit
2.18.3. No resigned employee or employee under notice is or claims to be
entitled to any compensation or damages from the Company and its Subsidiaries as
a result of termination of employment.

 

2.18.4     Compliance. To the best of the Management Shareholders’ knowledge,
the Company and its Subsidiaries are and have been in compliance in all material
respects with all laws, rules and regulations involving wages or hours of
employees; and all accrued obligations of the Company and its Subsidiaries
relating to the Employees and all former employees of the Company and its
Subsidiaries, whether arising by operation of law, by contract or by past
service, including, but not limited to all vacation benefits, unemployment
compensation benefits, profit sharing or retirement benefits, health and

 

19

--------------------------------------------------------------------------------


 

other welfare benefits, or social security benefits, have been satisfied, or
will be satisfied by Company and its Subsidiaries prior to the Closing Date or
are reflected as accruals on the Company’s financial statements as of December
31, 2004.

 

2.19        Employment, Agency and Independent Contractor Agreements.  To the
best of the Management Shareholders’ knowledge, Exhibit 2.19 contains a complete
and accurate list of all written employment, collective bargaining and other
labor contracts (or oral employment contracts other than those terminable at
will) of the Company and its Subsidiaries as well as all confidentiality or
non-disclosure agreements, non-solicitation commitments, covenants not to
compete, guaranties of compensation or other agreements which the Company or any
of its Subsidiaries has entered into or otherwise become bound or subject to
(including oral agreements) with respect to its employees, agents and/or
independent contractors. The Management Shareholders have delivered to Buyer
true and complete copies of all the agreements listed on Exhibit 2.19.

 

2.20        Real Estate.  Except as disclosed on attached Exhibit 2.20, the
Company and its Subsidiaries own no other real estate and have or own no other
interest in any real estate.

 

2.21        Compliance With Laws.  To the best of the Management Shareholders’
knowledge, the Company and its Subsidiaries have complied and comply in all
material respects with all statutes, regulations and other legislation relating
to its operations - including legislation on labor market, equal rights,
environment, working environment, planning, building, fire, marketing, personal
data, competition, companies, taxation and book-keeping and EU legislation in
force - and all terms and conditions laid down by the authorities pursuant to
such legislation. No applicable statutes, regulations and other legislation, and
no terms and conditions laid down by the authorities prescribe any duty for the
Company and its Subsidiaries to change existing conditions which will cause any
material expenses or inconvenience.  There are no pending cases in which
authorities have disputed the Company and its Subsidiaries’ compliance in any
material respect with statutes, regulations or other legislation, including EU
legislation. The Company and its Subsidiaries have duly filed all reports with
public authorities, including the customs and tax authorities, required by the
current rules, and that such reports have been free from errors and omissions
other than negligible errors and omissions. The Company and its Subsidiaries
have not failed to make any notification under competition legislation or EU
legislation, and no such notification have been filed. Furthermore, the Company
has not been notified of any third party claims that the Company and its
Subsidiaries have violated any rules of law, regulations or other legislation,
including EU legislation.

 

2.22        Investments.  Except as disclosed on attached Exhibit 2.22 or with
respect to Company Plan investments, to the best of the Management Shareholders’
knowledge, the Company does not own any other stock or other equity, ownership
or proprietary interest in any corporation, partnership, association, trust,
joint venture or other entity; and the Company and its Subsidiaries do not have
an agreement or right to acquire, directly or indirectly, any equity interest or
investment in any third party and are not subject to any obligation or
requirement to provide funds to or make an investment in any third party.

 

2.23        Intellectual Property.  The term “Intellectual Property” includes
all intellectual property and technology owned, utilized or licensed by the
Company or any of its Subsidiaries, including,

 

20

--------------------------------------------------------------------------------


 

but not limited to, computer software and programs, software in progress,
computer operating systems and applications, know-how, patents, patent
applications, trade names, registered and unregistered trademarks and service
marks and any applications therefor, copyrights, whether registered or
unregistered, copyright registrations and applications for any of the foregoing,
trade secrets or other confidential proprietary information.  To the best of the
Management Shareholders’ knowledge, Exhibit 2.23 contains an accurate and
complete list of (i) all Intellectual Property, and (ii) all licenses or similar
agreements or arrangements to which the Company or any of its Subsidiaries is a
party as licensee of the Intellectual Property, including without limitation any
licenses, sublicenses and other agreements pursuant to which Company or any of
its Subsidiaries is authorized to use any third party software (“Third Party
Intellectual Property”).  The Management Shareholders shall cause the Company to
take all actions reasonably necessary to ensure that Buyer is granted the rights
to use any Third Party Intellectual Property on the same terms and conditions
available to Company or any of its Subsidiaries on or before the Closing Date. 
To the best of the Management Shareholders’ knowledge, except as specifically
disclosed on Exhibit 2.23:

 

(a)           Company and the Subsidiaries own or are licensed or otherwise
possess legally enforceable rights to use the Intellectual Property free and
clear of any Encumbrances (excluding license obligations and lease
obligations).  All charges and fees concerning applications for or registered
Intellectual Property Rights of the Company and its Subsidiaries, cf. Exhibit
2.23, have been duly paid.

 

(b)           No claim or action with respect to the Intellectual Property or
Third-Party Intellectual Property (to the extent arising out of any use,
reproduction or distribution of such Third-Party Intellectual Property by or
through Company or any of its Subsidiaries) has been asserted or is pending or
threatened by any person or entity, nor are there any valid grounds for any
claims (i) to the effect that the sale, licensing or use of any product as now
used, sold or licensed or proposed for use, sale or license by Company or any of
its Subsidiaries infringes on any right of any third party;  (ii) regarding
infringement, or misappropriation or misuse with regards to any Intellectual
Property; (iii) against the use by Company or any of its Subsidiaries of any
Intellectual Property; (iv) challenging the ownership, validity or effectiveness
of Intellectual Property; or (v) challenging Company’s or any Subsidiary’s
license or legally enforceable right to use in any manner whatsoever any
Third-Party Intellectual Property.  The Company and each of its Subsidiaries
will not be, as a result of the execution and delivery of this Agreement by the
Shareholders or the performance of Shareholders’ obligations hereunder, in
material violation of any Intellectual Property license, sublicense or
agreement.

 

(c)           There is no unauthorized use, disclosure, infringement or
misappropriation of any Intellectual Property by any employee of or consultant
to or former employee of or consultant to Company or any of its Subsidiaries or
by any third party.

 

(d)           The Intellectual Property, other than any Third-Party Intellectual
Property, was developed entirely by the employees or consultants to Company or
its

 

21

--------------------------------------------------------------------------------


 

Subsidiaries during the time they were employed by Company or its Subsidiaries
and such Intellectual Property does not include any invention or other
intellectual property of such employees or consultants made prior to the time
such employees or consultants were employed by Company or its Subsidiaries, nor
any intellectual property of any previous employer of such employees or
consultants nor the intellectual property of any other person or entity.

 

(e)           The Company and each of its Subsidiaries have taken all reasonable
precautions up through the Closing Date to preserve and defend the Intellectual
Property. Every employee of and consultant to the Company and each of its
Subsidiaries involved in product development for the Company and each of its
Subsidiaries have executed an invention and proprietary rights assignment
agreement in favor of the Company or its Subsidiaries.

 

2.24        Restrictive Documents.  To the best of the Management Shareholders’
knowledge, neither the Company, any of its Subsidiaries, nor any Shareholder is
subject to, or a party to, any charter, bylaw, mortgage, lien, lease, license,
permit, agreement, contract, instrument, order, judgment or decree, or any law,
rule, ordinance or regulation, or any other restriction of any other kind or
character which (i) adversely affects the business or practices, operations or
conditions of the Company or any of its Subsidiaries or any of their assets or
property, (ii) prevents consummation of the transactions contemplated by this
Agreement, compliance by the Shareholders with the terms, conditions and
provisions hereof or the continued operation of the Company’s and its
Subsidiaries’ business after the Closing Date on substantially the same basis as
previously operated, or (iii) restricts the ability of the Company or any of its
Subsidiaries to acquire any property or conduct any business in any area.

 

2.25        Resignation.  For purposes hereof, “Key Employee” shall mean any
Company or Subsidiary employee whose total compensation during the prior year
exceeds $75,000.  No Key Employee of the Company or any Subsidiary has resigned
since January 1, 2005 and, to the best of the Management Shareholders’
knowledge, no Key Employee plans to retire or resign during the twelve-month
period following the Closing Date or otherwise be unavailable as an employee of
the Company or any Subsidiary at compensation substantially similar to such
employee’s present rate of compensation.

 

2.26        Bank Accounts and Powers of Attorney.  Exhibit 2.26 is an accurate
and complete list showing (i) the name and address of each bank or similar
organization in which the Company or any of its Subsidiaries has an account or
safe deposit box, the number of such account or any such box, and the name of
persons authorized to draw thereon or to have access thereto; and (ii) the names
of all persons, if any, holding power of attorney from the Company and a summary
statement of the terms thereof.

 

2.27        Accounts Receivable.  To the best of the Management Shareholders’
knowledge, all accounts receivable of the Company that are reflected on the
Financial Documents (the “Accounts Receivable”) represent valid obligations
arising from sales actually made or services actually performed in the ordinary
course of business.

 

22

--------------------------------------------------------------------------------


 

2.28        Licenses, Permits and Authorizations.  To the best of the Management
Shareholders’ knowledge, Exhibit 2.28 contains a complete and accurate list of
all licenses, franchises, permits and other governmental authorizations held by
the Company and its Subsidiaries (the “Licenses”).  To the best of the
Management Shareholders’ knowledge, the Licenses are valid, and the Company and
its Subsidiaries have not received any written notice that any License is to be
cancelled, terminated or not renewed.  To the best of the Management
Shareholders’ knowledge, the Licenses are all of the licenses, permits and
authorizations that are required by law for the operation of the business of the
Company and its Subsidiaries.  To the best of the Management Shareholders’
knowledge, except as disclosed on Exhibit 2.28, all Licenses will continue to be
in full force and effect immediately after consummation of the transactions
contemplated by this Agreement.

 

2.29        Related Party Transactions.  To the best of the Management
Shareholders’ knowledge, other than as specified on Exhibit 2.29, as of the
Closing Date, there will be no contracts between or loans to or from the Company
or any of its Subsidiaries and (i) any Shareholder, (ii) any of the Company’s or
its Subsidiaries’ officers or directors, or (iii) any of their affiliates.

 

2.30        Inventory.  To the best of the Management Shareholders’ knowledge,
except as disclosed on Exhibit 2.30, the inventory of the Company consists of
items of a quality and quantity usable or salable in the normal course of
business and, if salable, are salable in the ordinary course at a price not less
than the book value amounts therefor.  Any inventory which is obsolete or which
is below standard quality has been written down to reliable market value or
aggregate reserves have been provided therefor.

 

2.31        Environmental Compliance and Hazardous Waste.

 

2.31.1     Definitions.  The following terms shall have the following meanings:

 

(a)           Environmental Laws.  ”Environmental Laws” shall mean and include
any applicable EU, Danish, any other nationality applicable to the Company’s
Subsidiaries or local statute, regulation or ordinance related to human health
or the environment including, without limitation, any law, regulation or
ordinance concerning the protection and preservation of natural resources, air,
water, noise or soil pollution or contamination, or “Hazardous Materials” use,
generation, storage or disposal.

 

(b)           Hazardous Materials.  ”Hazardous Materials” shall mean and include
asbestos, urea formaldehyde, polychlorinated biphenyls, nuclear fuel or
materials, chemical waste, radioactive materials, explosives, known carcinogens,
petroleum products or other pollutants, contaminants, chemicals, materials or
substances defined as “hazardous waste,” “hazardous substance,” “hazardous
constituent,” “solid waste,” or “toxic substance” or otherwise as hazardous or
as a pollutant or contaminant in, or the release or disposal of which is
regulated by, any Environmental Law.

 

23

--------------------------------------------------------------------------------


 

(c)           Real Property.  ”Real Property” shall mean all real property owned
or leased by the Company or any of its Subsidiaries, including the real property
leased by the Company or any of its Subsidiaries as listed on Exhibit 2.12.

 

2.31.2     Specific Representations.  To the best of the Management
Shareholders’ knowledge, except as provided on attached Exhibit 2.31 hereto:

 

(a)           No Hazardous Materials are located on, in, about or under any of
the Real Property and none of the Real Property has ever been utilized for the
storage, manufacture, disposal, handling, transportation or use of any Hazardous
Materials.

 

(b)           All permits, licenses and similar authorizations and approvals
necessary or required under all Environmental Laws, including those for any
Hazardous Materials stored, used or manufactured within or on any of the Real
Property, have been obtained, are being complied with and are in full force and
effect, and the Company, its Subsidiaries and the Shareholders have complied
with all other reporting, filing and other requirements under the Environmental
Laws.

 

(c)           There are no existing and no proposed, threatened or pending
investigations, administrative proceedings, litigation, regulatory hearings or
other actions concerning any of the Real Property alleging noncompliance with or
violation of any Environmental Law or relating to any required environmental
permits or licenses.

 

(d)           None of the Real Property is listed or registered as a hazardous
waste site or listed in any other list, schedule, log, inventory or record of
hazardous waste sites maintained by any applicable EU, Danish, any other
nationality applicable to the Company’s Subsidiaries or local agency.

 

(e)           All reports and investigations commissioned or otherwise received
by the Company, its Subsidiaries or any Shareholder concerning any of the Real
Property and relating to Hazardous Materials have been disclosed to Buyer.

 

(f)            There are not now, nor have there ever been, any aboveground or
underground storage tanks located on, in or under any of the Real Property.

 

(g)           There are not now, nor have there ever been, any wells located on
any of the Real Property.

 

(h)           There are no other existing or potential liabilities or claims of
any kind or character, whether known or unknown, whether definite, contingent or
otherwise, for which the Company, its Subsidiaries, any Shareholder or any owner
or occupant of any of the Real Property is or may be liable or responsible
arising from the violation of any Environmental Law.

 

2.32        Product Liability.  To the best of the Management Shareholders’
knowledge, except as disclosed on Exhibit 2.32 attached hereto, no defect or
deficiency exists in any of the products or

 

24

--------------------------------------------------------------------------------


 

services which have been sold or licensed by Company or any of its Subsidiaries
which could give rise to any material liabilities or claims for product
liability.

 

2.33        Customers and Suppliers.  To the best of the Management
Shareholders’ knowledge, no customers or suppliers of the Company or its
Subsidiaries intend to cease purchasing from, selling to or dealing with Company
or any of its Subsidiaries, nor has any information been brought to the
attention of the Management Shareholders which might reasonably lead the
Management Shareholders to believe that any of Company’s or its Subsidiaries’
customers or suppliers intend to alter in any material respect their purchases
from, sales to or dealings with the Company or any of its Subsidiaries or would
alter in any material respect their purchases from, sales to or dealings with
the Buyer in the event of the consummation of the transactions contemplated
hereby.

 

2.34        Insolvency.  To the best of the Management Shareholders’ knowledge,
no insolvency proceeding of any character, including without limitation,
bankruptcy, receivership, reorganization, composition or arrangement with
creditors, voluntary or involuntary, affecting Company or any of its
Subsidiaries or the Shares is pending or threatened.  To the best of the
Management Shareholders’ knowledge, the Company and its Subsidiaries have
adequate liquidity to fund their respective cash requirements for the
foreseeable future without incurring additional Indebtedness except in the
ordinary course of business consistent with past practices or require support
from Buyer.

 

2.35        Warranty.  Except as set forth on attached Exhibit 2.35, to the best
of the Management Shareholders’ knowledge, the Company and its Subsidiaries have
not made or given any express warranty or guaranty with respect to any products
or services manufactured, sold or provided by the Company or any of its
Subsidiaries, and the Company and its Subsidiaries have made adequate reserve to
cover all warranty cost or expense on the Company’s financial statements as of
December 31, 2004.

 

2.36        Distribution of the Loan and Purchase Price, Cancellation of the
Warrants and Bonds and Repayment of Mezzanin Loan as of Closing Date. As of the
Closing Date, the proceeds from the Loan referenced in paragraph 7.6 and the
Initial Stock Payment received by the Shareholders on the Closing Date shall
simultaneously be distributed as required under paragraphs 7.6 and 1.4.1, and
all the Warrants and Bonds will be either exercised or converted into shares of
the Company’s common stock, repaid in full and/or cancelled and the Mezzanin
Loan, including any expenses and fees associated with the Mezzanin Loan, will be
repaid in full and cancelled. No Warrants or Bonds will be outstanding and no
further obligations under the Mezzanin Loan will exist as of the Closing Date as
discussed above.

 

2.37        DSD Holding A/S. In connection with the Division as defined under
paragraph 1.1.1, the Management Shareholders represent that the Division is a
separate transaction from, and does not negatively affect, the transactions
contemplated by this Agreement other than as described under Exhibit 2.11.
Further, the Management Shareholders represent that either no Claims have been
filed in connection with the Division or, if Claims have been filed, all Claims
that have been filed have been paid in full and settled; and the Management
Shareholders represent that they do not expect any Claims, or if Claims have
been filed, that any additional Claims, will be filed.

 

25

--------------------------------------------------------------------------------


 

2.38        Exhibits, etc.  The Exhibits attached hereto are integral parts of
this Agreement and constitute representations and warranties of the Management
Shareholders to Buyer. Such Exhibits have been prepared in English and in U.S.
Dollars. The Managing Shareholders shall have the obligation to amend the
Exhibits as necessary to reflect current and accurate information as of the
Closing Date as such Exhibits shall be deemed to have been repeated and
reaffirmed, as amended, at the Closing. The Exhibits, as amended, shall survive
consummation of the purchase and sale contemplated by this Agreement. Each
representation and warranty of the Management Shareholders in this Agreement
shall have independent force and effect, and shall not be affected by any other
representation or warranty in this Agreement except by specific reference;
provided, however, that a disclosure of a given item on one Exhibit shall be
deemed made for purposes of all Exhibits, and it shall not be necessary to
repeat the disclosure of a given item on multiple Exhibits.

 

2.39        Broker or Finder.  No person or persons assisted in or brought about
the negotiation of this Agreement in the capacity of broker or agent or finder
on behalf of the Shareholders.

 

2.40        Disclosure.  No representation or warranty of the Management
Shareholders in this Agreement and no statement contained in this Agreement or
in any document delivered or to be delivered pursuant hereto contains or will
contain an untrue statement of material fact or omits or will omit to state any
material fact necessary to make the statements herein or therein contained, in
light of the circumstances under which made, not misleading; it being understood
that as used in this subparagraph “material” means material to any individual
statement or omission and in the aggregate as to all statements and omissions. 
It is understood and acknowledged that Buyer has been afforded the opportunity
to and has inspected the books and records of the Company; provided, however,
this does not restrict the scope or effect of any representation, warranty or
covenant of the Management Shareholders hereunder.

 

2.41        Reliance.  The foregoing representations, warranties and covenants
are made jointly and severally by the Management Shareholders with the knowledge
and expectation that Buyer is relying thereon.  The foregoing representations,
warranties and covenants, together with any and all other representations,
warranties and covenants contained in this Agreement, shall be deemed to have
been repeated and reaffirmed at and as of the Closing Date and shall survive
consummation of the purchase and sale contemplated by this Agreement.

 

ARTICLE 3.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER

 

In connection with and as an inducement to the Shareholders to enter into and be
bound by the terms of this Agreement, Buyer hereby represents, warrants and
covenants to the Shareholders as follows:

 

3.1          Organization.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

3.2          Authority.  Buyer has full power and authority to enter into,
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and any instruments or

 

26

--------------------------------------------------------------------------------


 

agreements required herein.  This Agreement has been duly and validly executed
and delivered by Buyer and constitutes a valid and binding obligation of Buyer
according to its terms, enforceable against Buyer in accordance with its terms. 
The execution of this Agreement by Buyer has been duly authorized by the Board
of Directors of Buyer.

 

3.3          No Violation.  Neither the execution and delivery by Buyer of this
Agreement, the consummation of the transactions contemplated hereby, nor
compliance by Buyer with any of the provisions hereof will:

 

3.3.1       Violate or conflict with any provision of the Certificate of
Incorporation or Bylaws of Buyer;

 

3.3.2       Violate or constitute a default under or give rise to any right of
termination, cancellation or acceleration under the terms, conditions or
provisions of any agreement or instrument to which Buyer is a party or by which
Buyer or any of its properties or assets are bound except as has been duly and
validly waived, consented to or approved of by the other parties to such
agreement or instrument; or

 

3.3.3       Violate any statute or law or any judgment, order, decree,
regulation or rule of any court or governmental authority applicable to Buyer.

 

3.4          Acquisition of Shares.  Buyer is acquiring the Shares for its own
account and not to offer or sell the Shares as part of a public distribution,
and Buyer is not participating, directly or indirectly, in an underwriting of
any such public distribution.  Buyer is aware that state and federal securities
laws impose restrictions on transferability of the Shares and Buyer agrees to
comply with such restrictions.

 

3.5          ADSX Shares.  Upon issuance to the Shareholders pursuant to
paragraph 1.4.1 of this Agreement, the ADSX Shares delivered to the Shareholders
at Closing shall have been duly authorized, duly and validly issued and fully
paid and nonassessable.

 

3.6          Broker or Finder.  No person or persons assisted in or brought
about the negotiation of this Agreement in the capacity of broker or agent or
finder on behalf of Buyer.

 

3.7          Disclosure.  No representation or warranty by Buyer in this
Agreement and no statement contained in this Agreement or in any other document
delivered or to be delivered pursuant hereto contains or will contain an untrue
statement of material fact or omits or will omit to state any material fact
necessary to make the statements herein or therein contained, in light of the
circumstances under which made, not misleading; it being understood that as used
in this subparagraph “material” means material to any individual statement or
omission and in the aggregate as to all statements and omissions.

 

3.8          Reliance.  The foregoing representations, warranties and covenants
are made by Buyer with the knowledge and expectation that the Shareholders are
relying thereon. The foregoing representations, warranties and covenants,
together with any and all other representations, warranties and covenants
contained in this Agreement, shall be deemed to have been repeated and
reaffirmed at and as of the Closing Date and shall survive consummation of the
purchase and sale contemplated by this Agreement.

 

27

--------------------------------------------------------------------------------


 

ARTICLE 4.

 

OPERATIONS PENDING CLOSING

 

The Management Shareholders hereby represent, warrant and covenant to and agree
with Buyer that, from the date hereof to the Closing Date or the termination of
this Agreement, the Management Shareholders shall not cause or allow the Company
or any of its Subsidiaries to:

 

4.1          Fail to carry on its business in substantially the same manner as
now being conducted;

 

4.2          Fail to pay all liabilities in the ordinary course of business as
due;

 

4.3          Except in the ordinary course of business, sell, transfer, lease,
mortgage, pledge or otherwise dispose of or encumber any of the Company’s or its
Subsidiaries’ assets or cancel any of the Company’s or its Subsidiaries’ claims,
unless prior written approval is given by the Buyer;

 

4.4          Fail to maintain and preserve the Company’s and its Subsidiaries’
business, organization and goodwill and its existing relationships with its
respective customers and others having business relationships with them;

 

4.5          Incur any obligation or liability or enter into any transaction
except in the ordinary course of the Company’s and its Subsidiaries’ business,
unless prior written approval is given by the Buyer;

 

4.6          Fail to maintain in full force and effect the Company’s and its
Subsidiaries’ corporate existence, rights, licenses and franchises;

 

4.7          Pay or commit to pay any salary, fee or other compensation at a
rate in excess of that prevailing on December 31, 2004;

 

4.8          Fail to maintain all existing policies of insurance with respect to
the Company or any of its Subsidiaries in their present form and with their
present coverage;

 

4.9          Enter into any employment, agency or other contract or agreement
with respect to the performance of personal services which is not terminable by
the Company or its Subsidiaries without liability, on thirty (30) days or less
notice, unless prior written approval is given by the Buyer;

 

4.10        Utilize any employment agency, placement service or similar service
for the purpose of employing any personnel where the Company or any of its
Subsidiaries will be obligated to pay any fee or commission for such service,
unless prior written approval is given by the Buyer;

 

4.11        Fail to comply with any law, rule, regulation or final order
applicable to the Company or any of its Subsidiaries;

 

4.12        Pay or commit to pay any bonus or other incentive compensation to
any of the Company’s or any of the Subsidiary’s officers, directors or
employees;

 

28

--------------------------------------------------------------------------------


 

4.13        Settle, dismiss or otherwise compromise in any manner any action,
proceeding or suit listed on Exhibit 2.14; or

 

4.14        Make any capital expenditure or commitment for capital expenditures
in excess of $25,000, unless prior written approval is given by the Buyer.

 

The Management Shareholders will promptly notify Buyer of any material change in
the business, operations or financial condition of the Company or any of its
Subsidiaries.

 

ARTICLE 5.

 

CONDITIONS PRECEDENT TO CLOSING

 

5.1          Conditions Precedent to Obligations of the Shareholders.  All of
the agreements and obligations of the Shareholders under this Agreement are
subject to the fulfillment, on or prior to the Closing Date, of the following
conditions precedent, any or all of which may be waived, in whole or in part, in
writing by the Shareholders:

 

5.1.1       Performance and Compliance.  Buyer shall have performed and complied
with all of the agreements, covenants and conditions required by this Agreement
to be performed or complied with by Buyer on or prior to the Closing Date, and
all of the representations and warranties of Buyer under this Agreement shall be
true and correct in all material respects as of the Closing Date.

 

5.1.2       No Termination.  No party to this Agreement shall have terminated
this Agreement as permitted herein.

 

Satisfaction or waiver of any or all of the above conditions precedent shall not
in any manner reduce the scope of the representations, warranties and covenants
made by Buyer elsewhere in this Agreement or the right and ability of the
Shareholders to be indemnified for any misrepresentation, inaccurate warranty or
unfulfilled covenant.

 

5.2          Conditions Precedent to Obligations of Buyer.  All of the
agreements and obligations of Buyer under this Agreement are subject to the
fulfillment, on or prior to the Closing Date, of the following conditions
precedent, any or all of which may be waived, in whole or in part, in writing by
Buyer:

 

5.2.1       Performance and Compliance.  The Shareholders shall have performed
and complied with all of the agreements, covenants and conditions required by
this Agreement to be performed or complied with by the Shareholders on or prior
to the Closing Date, and all of the representations and warranties of the
Shareholders under this Agreement shall be true and correct in all material
respects as of the Closing Date.

 

5.2.2       No Termination.  No party to this Agreement shall have terminated
this Agreement as permitted herein.

 

29

--------------------------------------------------------------------------------


 

5.2.3       Opinion of the Shareholders’ Counsel.  Buyer and its counsel shall
have been furnished with an opinion of legal counsel substantially in the form
provided on attached Exhibit 5.2.3 (“Opinion of the Shareholders’ Counsel”).

 

5.2.4       Employment Agreements.  The Company and the Key Employees shall each
have executed and delivered to Buyer their respective employment agreement
substantially in the form attached hereto as Exhibit 5.2.5-1 or Exhibit 5.2.5-2
(the “Employment Agreements”).

 

5.2.5       Lease Agreement.  Buyer and L. Nordfjeld shall have entered into a
mutually acceptable lease agreement for the Company’s leased premises that shall
replace the existing lease with respect to these premises. (the “Lease
Agreement”).

 

5.2.6       Personal Guarantees.  Buyer shall have been furnished evidence in
form and content satisfactory to Buyer, in its sole and absolute discretion, of
the release of all personal guarantees executed by the Shareholders in
connection with the financing provided to the Company or any of its Subsidiaries
and that the Company and its Subsidiaries have not guaranteed any obligation of
any of the Shareholders (the “Guarantee Releases”).

 

5.2.7       Consents and Approvals.  Buyer shall have been furnished all third
party consents and approvals in form and content satisfactory to Buyer, in its
sole and absolute discretion, required by the Company to consummate the
transactions contemplated hereby (the “Consents”).

 

5.2.8       No Claim regarding Share Ownership.  There must not have been made
or threatened by any Person any credible claim asserting that such person (a) is
the holder or beneficial owner of, or has the right to acquire or obtain
beneficial ownership of, any stock or other equity or ownership interest in the
Company; or (b) is entitled to any portion of the Purchase Price payable for the
Shares.

 

5.2.9       Receipt of ADSX Shares.  Buyer shall have received from ADSX the
ADSX Shares to be delivered to Shareholders pursuant to this Agreement.

 

5.2.10     No Adverse Changes.  There shall have been no material adverse change
since the date of the most recent Balance Sheet included within the Financial
Statements in the business or the assets, except changes contemplated, permitted
or required by this Agreement.

 

5.2.11     No Legal Restraints.  No statute, rule, regulation or order of any
court or administrative agency or claim of any third party shall be in effect
which restrains, prohibits or otherwise interferes with any of the Shareholders
consummating the transactions contemplated hereby.

 

5.2.12     Outstanding Bank Loans. The lenders of certain bank loans to the
Company identified on Exhibit 5.2.12 (“Bank Loans”) have either agreed to extend
the terms of such Bank Loans for a period of three years from the Closing date
or agreed to permit the

 

30

--------------------------------------------------------------------------------


 

Company to reborrow any amounts repaid under the Bank Loans during the EBITDA
Period on the same terms as the applicable Bank Loans.

 

5.2.13     Limitation on Number of ADSX Shares Issued.  The number of ADSX
Shares to be issued shall not exceed nineteen and ninety-nine one hundredths
percent (19.99%) of the outstanding Class A common stock of ADSX.

 

5.2.14     Distribution of the Loan and Purchase Price, Cancellation of the
Warrants and Bonds and Repayment of Mezzanin Loan as of the Closing Date. As of
the Closing Date, the proceeds from the Loan and the Initial Stock Payment
received by the Shareholders on the Closing Date shall simultaneously be
distributed as required under paragraphs 7.6 and 1.4.1 and all the Warrants and
Bonds will be either exercised or converted into shares of the Company’s common
stock, repaid in full and/or cancelled and the Mezzanin Loan, including any
expenses and fees associated with the Mezzanin Loan, will be repaid in full and
cancelled. No Warrants or Bonds will be outstanding and no further obligations
under the Mezzanin Loan will exist as of the Closing Date as discussed above.

 

5.2.15     Receipt of Additional Financial Statements. The Buyer shall have
received the Additional Financial Statements of the Company as listed on Exhibit
5.2.15, prepared in English, in U.S. Dollars, in a form reconciled to U.S. GAAP
and in accordance with SEC rules and regulations together with acceptable
auditor’s consents so that such Additional Financial Statements can be filed by
Buyer with (and accepted by) the SEC on the date of Closing.

 

5.2.16     No Claims in Connection with the Division. No Claims have been filed
in connection with the Division, or, if Claims have been filed, that all the
Claims have been paid in full and have been settled.

 

Satisfaction or waiver of any or all of the above conditions precedent shall not
in any manner reduce the scope of the representations, warranties and covenants
made by the Shareholders elsewhere in this Agreement or the right and ability of
Buyer to be indemnified for any misrepresentation, inaccurate warranty or
unfulfilled covenant.

 

ARTICLE 6.

 

DELIVERY OF DOCUMENTS

 

On the Closing Date, Buyer, as one party, and the Shareholders, as another
party, shall execute and deliver to each other the following documents,
instruments and agreements, together with such other documents, instruments and
agreements as the other party may reasonably request to consummate the purchase
and sale contemplated hereby:

 

6.1          By Buyer to the Shareholders.  Buyer shall deliver the following to
the Shareholders:

 

6.1.1       Initial Stock Payment.  Delivery of Initial Stock Payment to the
Shareholders as required in paragraph 1.4.1.

 

31

--------------------------------------------------------------------------------


 

6.1.2       Employment Agreements.  The Employment Agreements, duly executed by
the Company.

 

6.1.3       The Lease Agreement.  The Lease Agreement, duly executed by Buyer.

 

6.1.4       Authorizing Resolutions.  A copy, certified by the Chief Executive
Officer or Chief Financial Officer of Buyer, of the duly adopted resolutions of
the Board of Directors of Buyer approving this Agreement and authorizing the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

6.1.5       Closing Certificate.  A certificate executed by the Chief Executive
Officer or Chief Financial Officer of Buyer, dated as of the Closing Date, to
the effect that the representations and warranties made by Buyer in this
Agreement are accurate in all material respects on and as of the Closing Date
with the same force and effect as though such representations and warranties had
been made on or given as of the Closing Date and that Buyer has performed and
complied with all of its covenants and obligations under this Agreement.

 

6.2          By the Shareholders to Buyer.  The Shareholders shall deliver the
following to Buyer:

 

6.2.1       Signature Pages for Additional Shareholders. The Shareholders shall
deliver to Buyer the Signature Pages of this Agreement executed by those
Shareholders who were Warrant Holders and Bond Holders that choose to exercise
their rights to acquire shares of the Company after the effective date of this
Agreement, so that all Shareholders hereafter listed on Exhibit 1.1 to this
Agreement have become party to this Agreement.

 

6.2.2       Evidence of Stock Transfer.  The Shareholders shall deliver to Buyer
proof that the Shares have been registered in the name of the Buyer on the stock
register of the Company, so as to evidence the transfer to Buyer all rights,
title and interest in and to all the shares of the issued and outstanding stock
of the Company (the Shares), free and clear of all liens, encumbrances, proxies
or other interests.

 

6.2.3       Employment Agreements.  The Employment Agreements, duly executed by
each of the Key Employees.

 

6.2.4       The Lease Agreement.  The Lease Agreement, duly executed by L.
Nordfjeld and the Company.

 

6.2.5       Opinion of the Shareholders’ Counsel.  Buyer and its counsel shall
be furnished with the Opinion of the Shareholders’ Counsel in substantially the
form provided on attached Exhibit 5.2.3.

 

6.2.6       Resignations.  Resignations from all officers and directors of the
Company, and each of its Subsidiaries personally signed by such individuals.

 

6.2.7       Personal Guarantees.  Buyer shall be furnished with the Guarantee
Releases.

 

6.2.8       Consents and Approvals.  Buyer shall be furnished with the Consents.

 

32

--------------------------------------------------------------------------------


 

6.2.9       Authorizing Resolutions.  A copy, certified by the Chief Executive
Officer or Chief Financial Officer of the Company, of the duly adopted
resolutions of the Board of Directors of the Company approving this Agreement
and authorizing the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

 

6.2.10     Closing Certificate.  A certificate executed by the Shareholders,
dated as of the Closing Date, to the effect that the representations and
warranties made by Shareholders in this Agreement are substantially accurate in
all material respects on and as of the Closing Date with the same force and
effect as though such representations and warranties had been made on or given
as of the Closing Date and that Shareholders have performed and complied with
all of their covenants and obligations under this Agreement.

 

ARTICLE 7.

 

ADDITIONAL COVENANTS OF THE PARTIES

 

7.1          Employees.  From and after the Closing Date, the Management
Shareholders shall use their best efforts to ensure that the Company and all of
its Subsidiaries retain all of their employees as of the Closing Date and for
the six (6) month period thereafter.

 

7.2          Allocation of Responsibility.  The Management Shareholders shall
jointly and severally bear all responsibility for, and indemnify and hold
harmless Buyer from and against, any liabilities, obligations or claims
resulting or arising from facts and circumstances or other occurrences related
to the Company’s and its Subsidiaries’ business and operations on or prior to
the Closing Date.

 

7.3          Public Announcements.  Prior to the Closing Date, Buyer and the
Shareholders must mutually agree and will cooperate on any press release or
other public announcement (including any announcement to employees) relating to
the subject matter of this Agreement.

 

7.4          Mutual Cooperation.  Subsequent to the Closing Date, Buyer and the
Shareholders, at the request of the other, shall each execute, deliver and
acknowledge all such further instruments and documents and do and perform all
such other acts and deeds as may be reasonably required to consummate the
transactions contemplated by this Agreement and to carry out the purpose and
intent of this Agreement.

 

7.5          Board Position. From and after the Closing Date and until the date
the Buyer pays the balance of the Purchase Price or Buyout Purchase Price
pursuant to paragraph 1.4.3 or the Shareholders elect to exercise a Buy Back
Option pursuant to paragraph 1.4.2 or elect to receive the Escrow Amount
pursuant to paragraph 1.4.5, the Shareholders shall have the right to nominate
one (1) person reasonably acceptable to the Buyer to be elected as a Director of
the Company’s Board of Directors (“Shareholder Director Designee”). The Buyer
will from time to time vote or cause to be voted, at any special meeting or
annual meeting of the shareholders or in connection with a solicitation of
proxies or execution of written consents, all Shares of the Company’s voting
stock now or hereafter beneficially owned by the Buyer or over which the

 

33

--------------------------------------------------------------------------------


 

Buyer now or hereafter exercises voting control, and will take or cause to be
taken all other necessary or desirable actions within the Buyer’s direct or
indirect control, to elect the Shareholder Director Designee, remove any such
Shareholder Director Designee or fill any vacancies created by the resignation
or removal of any such Shareholder Director Designee, all as directed by the
Shareholder Representative.  The Shareholders consent to and approve the initial
nomination of L. Nordfjeld as the Shareholder Director Designee.

 

7.6          Loan.  At Closing, Buyer shall provide to the Company up to
$1,000,000 in the form of a loan (the “Loan”). The Loan shall be due and payable
on the date that is the three year and three month anniversary date of Closing
and shall bear interest at the rate of the Prime Rate or Reference Rate
published by Wells Fargo Bank, N.A. plus one (1%) percent or the equivalent
LIBOR based amount.  Interest on such loan shall be paid quarterly. The Loan
shall be subordinate to the Bank Loans identified on Exhibit 5.2.12.

 

The Shareholders acknowledge, understand and agree and shall cause the Company
to use the proceeds of the Loan to repay all debt obligations of the Company to
SFK Technology Holding A/S resulting from the Division as defined under
paragraph 1.1.1; secondly for satisfying the 1st Repayment and the 2nd
Repayment, as described in paragraph 1.4.1 and lastly, if any amounts remain,
for additional working capital and general corporate purposes. If the Loan is
not repaid in full by the Company when the Purchase Price Calculation is
determined pursuant to paragraph 1.3.2, the Loan, to the extent that the Loan
has not been repaid, shall be classified as Indebtedness for the purpose of the
Purchase Price Calculation.

 

ARTICLE 8.

 

INDEMNIFICATION

 

8.1          Indemnification by the Management Shareholders.  The Management
Shareholders, (including any entity which holds the Shares on behalf of the
Management Shareholders, specifically including LANO Holding ApS for L.
Nordfjeld and LATO ApS for T. Jordfjeld) jointly and severally, shall indemnify
and hold harmless Buyer, its affiliates and their respective officers,
directors, employees, agents, successors and assigns against any and all
liabilities, losses, damages, claims, costs, expenses, interest, awards,
judgments and penalties, including, without limitation, related attorney and
consultant fees and expenses (hereinafter collectively a “Loss”), actually
suffered or incurred by them, arising out of, relating to or resulting from (a)
the breach of any representation or warranty made by the Management Shareholders
in this Agreement, other than the representation under paragraph 2.1, Ownership
of Shares, (b) the breach by the Management Shareholders of any of their
covenants or agreements in this Agreement, (c) the misrepresentation in or
omission from any certificate, exhibit, schedule, statement or other information
furnished to Buyer, (d) any aspect of the operation of the Company or any of its
Subsidiaries prior to the Closing Date or (e) the distributions of the Purchase
Price pursuant to paragraph 1.4.1 and the final payment under paragraph 1.4.3
(all such Losses being referred to herein collectively as the “Buyer Losses”).

 

8.2          Indemnification by the Shareholders.  The Shareholders, including
the Management Shareholders, jointly and severally, shall indemnify and hold
harmless Buyer, its affiliates and their respective officers, directors,
employees, agents, successors and assigns against any and all Buyer Losses
actually suffered or incurred by them arising out of or resulting from the
breach of

 

34

--------------------------------------------------------------------------------


 

the representation under paragraph 2.1, Ownership of Shares, made by the
Shareholders in this Agreement.

 

8.3          Indemnification by Buyer.  Buyer shall indemnify and hold harmless
the Shareholders, their affiliates and their respective officers, directors,
employees, agents, successors and assigns against any and all Losses actually
suffered or incurred by them arising out of or resulting from (a) the breach of
any representation or warranty made by Buyer in this Agreement, (b) the breach
by Buyer of any of its covenants or agreements in this Agreement or (c) any
liability arising out of the operation of the Company by Buyer on or after the
Closing Date.

 

8.4          Notice and Opportunity to Defend.  For purposes of this Section
8.4, a party seeking indemnification shall be considered the “Indemnified Party”
and the party from whom indemnification is sought shall be considered the
“Indemnifying Party.”  Each party shall promptly, and in all events within one
hundred and twenty (120) days of the Management Shareholders, if the Management
Shareholders are the Indemnified Party, or the Chief Executive Officer or Chief
Financial Officer of the Buyer, if the Buyer is the Indemnified Party, obtaining
actual knowledge thereof, notify the Indemnifying Party of the existence of any
claim, demand or other matter requiring a defense to which the Indemnifying
Party’s obligations under this Article would apply. The Indemnified Party shall
give the Indemnifying Party a reasonable opportunity to defend the claim, demand
or matter at the Indemnifying Party’s own expense and with counsel selected by
the Indemnifying Party and satisfactory to the Indemnified Party; provided that
the Indemnified Party shall at all times also have the right to fully
participate in the defense at its own expense.  Any such claim, demand or other
matter shall not be settled or compromised without the consent of the
Indemnified Party; provided, however, if the Indemnified Party does not consent
to such settlement or compromise, such claim, demand or other matter shall not
be settled or compromised, but the Indemnifying Party’s obligation to indemnify
with respect hereto shall be limited to the amount for which such claim, demand
or other matter could have been settled or compromised, together with the cost
of defense through the date such matter could have been settled or compromised. 
If the Indemnifying Party shall, within a reasonable time after receipt of
notice, fail to defend, the Indemnified Party shall have the right, but not the
obligation, to undertake the defense, and to compromise or settle, exercising
reasonable business judgment, the claim, demand or other matter on behalf, for
the account and at the risk of the Indemnifying Party.  If the claim is one that
cannot by its nature be defended solely by the Indemnifying Party (including,
without limitation, any federal or state tax proceeding), the Indemnified Party
shall make available, or cause to be made available, all information and
assistance that the Indemnifying Party may reasonably request.

 

8.5          Set-Off.  Without limiting any of the other rights Buyer may have
at law or in equity to recover from the Shareholders in respect of any Buyer
Loss, Buyer may set off an amount equal to the Buyer’s reasonable estimate of
such Buyer Loss against any payment or payments coming due or deliveries
required by this Agreement including, without limitation, any delivery of
additional securities or any cash payments; provided, however, to the extent
that the Buyer exercises its right of set-off with respect to amounts that are
ultimately determined (through litigation, arbitration, settlement or otherwise)
to be due to the Shareholders, Buyer shall promptly pay to Seller such amounts,
together with interest thereon at the rate of six percent (6.0%) per annum from
their original due date.

 

35

--------------------------------------------------------------------------------


 

8.6          Survival of Representations and Warranties.  The representations
and warranties set forth in paragraph 1.1.1, Article 2 and Article 3 shall
survive the Closing for a period of three (3) years from the Closing Date (the
“1st Expiration Date”).  In addition, the rights and obligations of the
Management Shareholders to appropriately distribute the Buyout Purchase Price or
the balance of the Purchase Price payment set forth in paragraphs 1.3.3 and
1.4.5 shall survive for a period of three (3) years from the date of payment of
the Buyout Purchase Price or the end of the EBITDA Period, as the case may be
(the “2nd Expiration Date”) (The 1st Expiration Date and the 2nd Expiration Date
shall be collectively referred to herein as the “Expiration Date.”)
Notwithstanding anything in this Article 8 to the contrary, an Indemnifying
Party’s indemnification obligations under Article 8 shall not terminate as of
the Expiration Date with respect to any claims for indemnification to which the
Expiration Date would otherwise be applicable which are asserted in writing
prior to the Expiration Date and have not been finally resolved prior to the
Expiration Date.

 

8.7          Limitation of Liability.  Any indemnification right resulting under
this Article 8, except those indemnification rights resulting from Claims
described under paragraph 1.1.1 and the second sentence under paragraph 2.37,
shall be subject to reaching a minimum aggregate obligation (the “Threshold”) of
One Hundred Thousand Dollars ($100,000) in claims, with each claim subject to a
minimum obligation of Twenty Thousand ($20,000) (“Claim Threshold”), whereupon
the entire aggregate amount of all obligations and liabilities in excess of One
Hundred Thousand Dollars ($100,000) shall be immediately due and payable.  If
more than one claim exists regarding the same event in which an indemnification
obligation arises, all such claims shall be aggregated to meet the Claim
Threshold. By way of example, if the following claims exist (i) one claim for
$85,000 in connection with a breach of the representation listed under paragraph
2.1, (ii) four claims for $5,000 each in connection with a breach of the
representation listed under paragraph 2.3, (iii) one claim for $19,000 in
connection with a breach of the representation listed under paragraph 2.11.1 and
(iv) one claim for $5,000 in connection with a breach of the representation
under paragraph 2.11.8, the claims under (i) and (ii) have each met the Claim
Threshold while the claims under (iii) and (iv) have not; however, the Threshold
has been met by aggregating the claims under (i) and (ii). Further, the maximum
aggregate amount required to be paid to the Buyer as the Indemnified Party by
the Management Shareholders as the Indemnifying Party under this Article 8,
specifically pursuant to paragraph 8.1, shall not exceed 75% of that portion of
the Purchase Price received by the Management Shareholders (the “Management
Shareholders’ Indemnification Ceiling”). Notwithstanding the foregoing, the
Threshold and the Management Shareholders’ Indemnification Ceiling shall not
apply to any claim related to a breach of representation, warranty or covenant
where the Indemnifying Party had actual knowledge of such breach at Closing and
intentionally and willfully failed to disclose such breach. The maximum amount
required to be paid to the Buyer as the Indemnified Party by a Shareholder,
including a Management Shareholder, as the Indemnifying Party under this Article
8, specifically pursuant paragraph 8.2, shall not exceed 100% of that portion of
the Purchase Price received by that Shareholder.

 

36

--------------------------------------------------------------------------------


 

ARTICLE 9.

 

TERMINATION

 

This Agreement may be terminated and the transactions contemplated hereby
abandoned at any time prior to the Closing Date:

 

9.1          By mutual written consent of the Shareholders and Buyer; or

 

9.2          By the Shareholders (as one party) or by Buyer (as another party)
upon written notice thereof to the other party if:

 

9.2.1       The purchase and sale contemplated hereby has not been consummated
by a date sixty (60) days after the date of this Agreement, unless such purchase
and sale has not been so consummated because of, or as a result of, any actions
or failure to act on the part of the party seeking to terminate this Agreement
pursuant to this Section 9.2.1; or

 

9.2.2       There has been a failure by the other party to perform or comply
with any material agreement, covenant or condition herein required to be
performed or complied with by such other party within the time required and such
failure has continued for thirty days following written notice thereof to such
other party, provided, however, such cure period shall not extend beyond the
expiration of the sixty (60) day period referenced in Section 9.2.1 above.

 

In the event of termination of this Agreement by either party pursuant to this
Article 9, this Agreement shall be of no further force or effect and neither
party shall have any liability to the other as a result of such termination
except where such termination results from a willful and material breach of this
Agreement.

 

ARTICLE 10.

 

MISCELLANEOUS PROVISIONS

 

10.1        Notices.  All notices, offers, requests or other communications from
either of the parties hereto to the other shall be in writing and shall be
considered to have been duly delivered or served on the date of meeting if sent
by first class certified mail, return receipt requested, postage prepaid, to the
party at its address as set forth below or to such other address as such party
may hereafter designate by written notice to the other party:

 

If to Buyer, to:

 

Digital Angel Corporation

490 Villaume Avenue

South Saint Paul, Minnesota 55075

Attn: Kevin N. McGrath, CEO

 

37

--------------------------------------------------------------------------------


 

With a copy to:

 

Winthrop & Weinstine, P.A.

Suite 3500

225 South Sixth Street

Minneapolis, MN 55402

Attn: Philip T. Colton

 

If to the Shareholders, to:

 

Lasse Nordfjeld

28 Gronnegangen

DK-3070 Snekkersten

 

With a copy to:

 

Lassen Ricard

31Amaliegade

DK-1256 Copenhagen K

Attn: Peter Lambert

 

10.2        Governing Law.  Provisions of this Agreement specifically dealing
with the Purchase Price and the issuance and registration of ADSX Shares,
specifically paragraphs 1.3 (except 1.3.1(v)) and 1.4 (collectively, the
“Buyer’s Provisions”), shall be deemed to be a contract made under the laws of
the State of Minnesota, United States and for all purposes such Buyer’s
Provisions shall be construed in accordance with and governed by the laws of
such state, excluding any choice of laws provisions or conflict of laws
principles which would required reference to the laws of any other jurisdiction.
As to all other provisions of this agreement, specifically paragraph 1.3.1(v)
and Articles 2, 3 and 4 (the Company’s Provisions”), such Company’s Provisions
shall be deemed to be a contract made under the laws of Denmark and for all
purposes the Company’s Provisions shall be construed in accordance with and
governed by the laws of such country, excluding any choice of laws provisions or
conflict of laws principles which would required reference to the laws of any
other jurisdiction.

 

10.3        Jurisdiction; Service of Process.  Any action or proceeding seeking
to enforce any of the Buyer’s Provisions under, or based on any right arising
out of, this Agreement shall be brought against any of the parties in the Courts
of the State of Minnesota, United States, Ramsey County, or the United States
District Court for the District of Minnesota (collectively, the “US Courts”),
and each of the parties hereto consents to the jurisdiction of such US Courts
(and the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein. Any action or proceeding seeking to
enforce any of the Company’s Provisions under, or based on any right arising out
of, this Agreement shall be brought against any of the parties in the Maritime
and Commercial Court (“Denmark Court”), and each of the parties hereto consents
to the jurisdiction of such Denmark Court (and the appropriate appellate courts)
in any such action or proceeding and waives any objection to venue laid therein.
If a party seeks to enforce any of the Buyer’s Provisions in a US Court, then
such party may also seek, in good faith, enforcement of any additional Company’s
Provisions in the same US Court at such time

 

38

--------------------------------------------------------------------------------


 

with Danish law applied to such Company’s Provisions as provided under paragraph
10.2. In the alternative, if a party seeks to enforce any of the Company’s
Provisions in a Denmark Court, then such party may also seek, in good faith,
enforcement of any additional Buyer’s Provisions in the same Denmark Court at
such time with Minnesota law applied to such Buyer’s Provisions as provided
under paragraph 10.2. Process in any action or proceeding referred to in the
preceding sentences may be served on any party hereto anywhere in the world.

 

10.4        Assignment.  No party to this Agreement may assign or transfer this
Agreement, either directly or indirectly, without the prior written consent of
the other party to this Agreement, except that Buyer may assign all or part or
Buyer’s interest in this Agreement to an entity controlling, controlled by or
under common control with Buyer so long as Buyer retains responsibility and
liability for performing its obligations under this Agreement.  Unless otherwise
agreed by the other party to this Agreement, any assignment of this Agreement
shall not release the assignor from the duty to perform the assignor’s
obligations under this Agreement.  This Agreement shall be binding upon, inure
to the benefit of and may be enforced by and against the respective successors
and permitted assigns of each of the parties to this Agreement.

 

10.5        Specific Performance.  The Shareholders agree that breach of this
Agreement by the Shareholders will cause Buyer irreparable harm for which there
is no adequate remedy of law and, without limiting whatever other rights and
remedies Buyer may have under this Agreement, Buyer is entitled to the remedy of
specific performance to enforce this Agreement and the Shareholders consent to
the issuance of an order by a court of competent jurisdiction requiring the
specific performance of this Agreement by the Shareholders.

 

10.6        Entire Agreement.  This Agreement expresses the whole agreement
between the parties with respect to the purchase and sale contemplated hereby,
there being no representations, warranties or other agreements (oral or written)
not expressly set forth or provided for herein.

 

10.7        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.8        Changes.  Any and all agreements by the parties hereto to amend,
change, extend, revise or discharge this Agreement, in whole or in part, shall
be binding upon the parties to such agreement, even though such agreements may
lack legal consideration, provided such agreements are in writing and executed
by the party against whom enforcement is sought.

 

10.9        Construction.  Wherever possible, each provision of this Agreement
and each related document shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
related document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such related documents.

 

10.10      Waiver.  No failure on the part of either party to exercise, and no
delay in exercising any right or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial

 

39

--------------------------------------------------------------------------------


 

exercise of any right or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right or remedy granted hereby or by any
related document or by law.

 

10.11      Severability.  In the event any part of this Agreement is found to be
void, the remaining provisions of this Agreement shall nevertheless be binding
with the same effect as though the void parts were deleted.

 

10.12      Titles and Sub-Titles.  The titles of the paragraphs and
subparagraphs are placed herein for convenient reference only and shall not to
any extent have the effect of modifying, amending or changing the expressed
terms and provisions of this Agreement.

 

10.13      No Third Party Beneficiaries.  This Agreement is a contract solely
among Buyer and the Shareholders.  No third party beneficiaries (including,
without limitation, employees and customers of the Company) are intended and
none shall be inferred, and no party other than Buyer and the Shareholders may
assert any right, make any claim or otherwise attempt to enforce any provision
of or under this Agreement.

 

10.14      U.S. Dollar Amounts.  Unless otherwise specified, all dollar figures
contained herein refer to U.S. dollar amounts and amounts payable hereunder
shall be paid in Danish Krones.

 

10.15      Fees and Expenses. Each party shall be responsible to pay their own
transactional expenses incurred in connection with this Agreement, except that
the Shareholder’s legal fees in connection with this Agreement (and not in
connection with any transaction contemplated prior to the Division as defined
under paragraph 1.1.1 shall be paid by the Company.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

SHAREHOLDERS:

BUYER:

 

 

LANO Holding ApS

 

DIGITAL ANGEL CORPORATION

 

 

By:

/s/ L. Nordfjeld

 

By:

/s/ James P. Santelli

 

 

Its:

CEO

 

 

Its:

Vice President and CFO

 

Parfait ApS

 

 

 

As to Paragraph 1.4.2 and 3.5:

 

 

By:

Bjarne Lehmann Weng

 

APPLIED DIGITAL, INC.

 

Its:

President and CEO

 

 

 

By:

/s/ Scott Silverman

 

 

 

Its:

CEO

 

Torsten Nordfjeld

 

 

 

 

 

By:

/s/ Torsten Nordfjeld

 

 

 

Its:

CEO

 

 

 

40

--------------------------------------------------------------------------------


 

By:

 

 

Its: Vækstfonden

 

Reservation: The Representations and Warranties in paragraph 2.1 and the
indemnification in paragraph 8.2 shall be limited to Vaekstfonden's own shares
and thus Vækstfonden shall not be jointly and severally liable as set out in
said clauses. Further, Vækstfonden shall not be liable if the Representation
that "the Subsidiary shares are free from any charge and encumbrance and are
owned by the Company" is breached.

 

41

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit 1.1

 

Outstanding Shares

 

 

 

Exhibit 2.2

 

List of Subsidiaries

 

 

 

Exhibit 2.3

 

Capital Structure of Subsidiaries

 

 

 

Exhibit 2.5

 

Consents and Approvals

 

 

 

Exhibit 2.6

 

Financial Documents

 

 

 

Exhibit 2.6(A)

 

Cash Forecast

 

 

 

Exhibit 2.7

 

Assets

 

 

 

Exhibit 2.8

 

Subsidiary Meetings

 

 

 

Exhibit 2.10

 

Undisclosed Liabilities

 

 

 

Exhibit 2.11

 

Adverse Changes

 

 

 

Exhibit 2.12

 

Leases

 

 

 

Exhibit 2.13

 

Insurance

 

 

 

Exhibit 2.14

 

Litigation

 

 

 

Exhibit 2.15

 

Material Contracts

 

 

 

Exhibit 2.17

 

Guarantees

 

 

 

Exhibit 2.18.1

 

Employees

 

 

 

Exhibit 2.18.2

 

Employee Agreements

 

 

 

Exhibit 2.18.3

 

Employee Benefit Plans

 

 

 

Exhibit 2.19

 

Employment, Agency and Independent Contractor Agreements

 

 

 

Exhibit 2.20

 

Real Estate

 

 

 

Exhibit 2.22

 

Investments

 

 

 

Exhibit 2.23

 

Intellectual Property

 

--------------------------------------------------------------------------------


 

Exhibit 2.26

 

Bank Accounts and Powers of Attorney

 

 

 

Exhibit 2.28

 

Licenses, Permits and Authorizations

 

 

 

Exhibit 2.29

 

Related Party Transactions

 

 

 

Exhibit 2.30

 

Inventory

 

 

 

Exhibit 2.31

 

Environmental Compliance and Hazardous Waste

 

 

 

Exhibit 2.32

 

Defects or Deficiencies

 

 

 

Exhibit 2.35

 

Warranties

 

 

 

Exhibit 5.2.3

 

Opinion of Shareholders’ Counsel

 

 

 

Exhibit 5.2.6-1

 

Form of Employment Agreement for Lasse Nordfjeld

 

 

 

Exhibit 5.2.6-2

 

Form of Employment Agreement for Torsten Nordfjeld

 

 

 

Exhibit 5.2.12

 

Bank Loans

 

 

 

Exhibit 5.2.15

 

Additional Financial Statements

 

2

--------------------------------------------------------------------------------